 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of January 29,
2014 (this “Agreement”), is executed by and among BG STAFFING, INC., a Delaware
corporation, f/k/a LTN Staffing, LLC, a Delaware limited liability company (“BG
Staffing, Inc.”), BG STAFFING, LLC, a Delaware limited liability company (“BG
Staffing, LLC”), BG PERSONNEL SERVICES, LP, a Texas limited partnership (“BG
Personnel Services”), BG PERSONNEL, LP, a Texas limited partnership (“BG
Personnel”), and B G STAFF SERVICES INC., a Texas corporation (“B G Staff
Services”, and together with BG Staffing, Inc., BG Staffing, LLC, BG Personnel
Services and BG Personnel, collectively, “Borrowers” and each a “Borrower”), and
FIFTH THIRD BANK, an Ohio banking corporation, successor by merger with Fifth
Third Bank, a Michigan banking corporation (“Lender”).

 

RECITALS:

 

WHEREAS, Borrowers and Lender previously entered into that certain Loan and
Security Agreement dated as of May 24, 2010, as heretofore amended from time to
time (as heretofore amended, restated, modified or supplemented, the “Existing
Loan Agreement”), pursuant to which Existing Loan Agreement, Lender has made (i)
a revolving loan to Borrowers evidenced by that certain Sixth Amended and
Restated Revolving Note dated as of May 28, 2013 in the maximum principal amount
of $20,000,000.00, executed jointly and severally by Borrowers and made payable
to the order of Lender, as heretofore amended from time to time (as heretofore
amended, restated, modified or supplemented, the “Existing Revolving Note”), and
(ii) a term loan to Borrowers evidenced by that certain Fourth Amended and
Restated Term Note dated as of December 3, 2012 in the original principal amount
of $7,135,000.00, executed jointly and severally by Borrowers and made payable
to the order of Lender, as heretofore amended from time to time (as heretofore
amended, restated, modified or supplemented, the “Existing Term Note”); and

 

WHEREAS, pursuant to Borrowers’ request, Borrowers and Lender now desire to
amend and restate the Existing Loan Agreement, by entering into this Agreement
to set forth the terms and conditions governing the Loans (as hereinafter
defined).

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, Borrowers agree to borrow from Lender, and Lender
agrees to lend to Borrowers, subject to and upon the following terms and
conditions:

 

AGREEMENTS:

 

Section 1.         DEFINITIONS.

 

1.1           Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.

 

 

 

 

“Adjusted EBITDA” shall mean consolidated EBITDA plus the Management Fee and
Director Fee Addback.

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to
Lender, any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 

“API” shall mean American Partners, Inc., a Rhode Island corporation.

 

“API Assignment of Undertakings” shall mean that certain Assignment of
Undertakings Under Purchase Agreement dated as of December 3, 2012 made by BG
Staffing, LLC in favor of Lender, and consented to by API and API Selling
Persons, in form and substance acceptable to Lender, as it may be amended,
restated, modified or supplemented and in effect from time to time.

 

“API Purchase Agreement” shall mean that certain Asset Purchase Agreement dated
as of December 3, 2012 by and among BG Staffing, LLC, API and API Selling
Persons.

 

“API Purchase Transaction” shall mean the purchase by BG Staffing, LLC of
certain of the assets of and the assumption by BG Staffing, LLC of certain
liabilities of API, pursuant to the terms of the API Purchase Agreement.

 

“API Purchase Transaction Documents” shall mean, collectively, the API Purchase
Agreement, each bill of sale, each assignment agreement, each assumption
agreement, each escrow agreement, each transition services agreement, and all
other agreements, instruments and documents entered into or delivered in
connection with the API Purchase Transaction, as each may be amended, restated,
modified or supplemented and in effect from time to time.

 

“API Selling Persons” shall mean, collectively, Thomas Leonard, Justin Franks
and Ronald Wnek.

 

“Applicable Margin” shall mean the rate per annum added to the LIBOR Rate to
determine the Revolving Interest Rate and the Term Loan A Interest Rate as
determined by the Total Funded Indebtedness to Adjusted EBITDA Ratio of
Borrowers for the prior fiscal quarter, effective as of any Interest Rate Change
Date, as set forth below:

 

Total Funded Indebtedness to 
Adjusted EBITDA Ratio  Applicable Margin
for Revolving Loans   Applicable Margin
for Term Loan A  > 3.00 to 1.00   3.25%   4.00% ≤ 3.00 to 1.00 but > 2.00 to
1.00   2.75%   3.50% ≤ 2.00 to 1.00   2.25%   3.00%

 

-2-

 

 

“Asset Disposition” shall mean the sale, lease, assignment or other transfer for
value (each a “Disposition”) by a Borrower or any Subsidiary to any Person
(other than such Borrower or any Subsidiary) of any asset or right of such
Borrower or any Subsidiary (including, the loss, destruction or damage of any
thereof or any actual or threatened (in writing to such Borrower or such
Subsidiary) condemnation, confiscation, requisition, seizure or taking thereof),
other than (a) the Disposition of any asset which is to be replaced, and is in
fact replaced, within thirty (30) days with another asset performing the same or
a similar function, and (b) the sale or lease of inventory in the ordinary
course of business.

 

“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by any Borrower or any Subsidiary with Lender or any Affiliate of
Lender concerning Bank Products.

 

“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Borrower or any
Subsidiary to Lender or any Affiliate of Lender pursuant to or evidenced by Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.

 

“Bank Products” shall mean any service or facility extended to a Borrower or any
Subsidiary by Lender or any Affiliate of Lender, including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards, (e)
ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Rate Management Agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“BG Assignment of Undertakings” shall mean that certain Assignment of
Undertakings Under Purchase Agreement dated as of May 24, 2010 made by BG
Staffing, Inc. and BG Staffing, LLC in favor of Lender, and consented to by
Sellers’ Agent (as defined therein), in form and substance acceptable to Lender,
as it may be amended, restated, modified or supplemented and in effect from time
to time.

 

“BG Collateral Assignment” shall mean that certain Collateral Assignment of
Escrow Agreement dated as of May 24, 2010 made by BG Staffing, Inc. and BG
Staffing, LLC in favor of Lender, and consented to by Sellers’ Agent (as defined
therein), in form and substance acceptable to Lender, as it may be amended,
restated, modified or supplemented and in effect from time to time.

 

“BG Purchase Agreement” shall mean that certain Purchase Agreement dated as of
May 24, 2010 by and among BG Sellers, the Sellers’ Agent (as defined therein),
and BG Personnel Services, BG Personnel and B G Staff Services.

 

-3-

 

 

“BG Purchase Transaction” shall mean the purchase by BG Staffing, Inc. and BG
Staffing, LLC of the Equity Interests (as defined therein) of each of BG
Personnel Services, BG Personnel and B G Staff Services, pursuant to the terms
of the BG Purchase Agreement.

 

“BG Purchase Transaction Documents” shall mean the BG Purchase Agreement, each
bill of sale, each assignment agreement, each assumption agreement, each escrow
agreement, each transition services agreement, and all other agreements,
instruments and documents entered into or delivered in connection with the BG
Purchase Transaction, as each may be amended, restated, modified or supplemented
and in effect from time to time.

  

“BG Sellers” shall mean, collectively, (i) BG Personnel Services Management, a
Texas limited liability company, Richard W. Penn and Janis S. Penn, with respect
to BG Personnel Services, (ii) BG Management LLC, a Texas limited liability
company, and BG Holdings, a Texas general partnership, with respect to BG
Personnel, and (iii) Richard W. Penn and Janis S. Penn, with respect to B G
Staff Services.

 

“Borrowing Base Amount” shall mean:

 

(a)         an amount equal to eighty percent (80%) of the net amount (after
deduction of such reserves and allowances as Lender deems proper and necessary,
including an accrual for sales rebates) of all Eligible Accounts, plus

 

(b)         an amount equal to the lesser of (i) eighty percent (80) of the net
amount (after deduction of such reserves and allowances as Lender deems proper
and necessary) of all Eligible Unbilled Accounts, and (ii) Seven Hundred Fifty
Thousand and No/100 Dollars ($750,000.00).

 

“Borrowing Base Certificate” shall mean a certificate to be signed by Borrowers
certifying to the accuracy of the Borrowing Base Amount in form and substance
acceptable to Lender.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

 

“Capital Contribution Agreement” shall mean that certain Amended and Restated
Capital Contribution Agreement dated as of even date herewith by and among
Borrower, Taglich and Lender, in form and substance acceptable to Lender, as it
may be amended, restated, modified or supplemented and in effect from time to
time.

 

“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of Borrowers, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

-4-

 

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.

 



“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by Lender or its holding company) rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with Lender, or other commercial banking institution of the nature
referred to in clause (c), which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above, and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of Lender, or
other commercial banking institution, thereunder, (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
Lender.

 

“Cash Interest Expense” shall mean, for any period, the aggregate amount of
interest actually paid by Borrowers during such period in respect to Total
Funded Indebtedness (including, without limitation, the interest portion,
determined in accordance with GAAP, of all lease payments accrued during such
period in respect of all leases which should have been or must be, in accordance
with GAAP, recorded as capital leases).

 

-5-

 

 

“Change in Control” shall mean the occurrence of any of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder) of Capital Securities representing more than fifty
percent (50%) of the aggregate ordinary voting power represented by the issued
and outstanding Capital Securities of BG Staffing, Inc.; (b) BG Staffing, Inc.
shall cease to own and control, directly or indirectly, all of the outstanding
Capital Securities of any of BG Staffing, LLC, BG Personnel Services, BG
Personnel or B G Staff Services; or (c) a majority of the Board of Directors of
BG Staffing, Inc. shall fail to consist of Continuing Directors. For the purpose
hereof, the terms “control” or “controlling” shall mean the possession of the
power to direct, or cause the direction of, the management and policies of a
Borrower by contract or voting of securities or ownership interests.

 

“Clarkston” shall mean Clarkston-Potomac Group, Inc., a Delaware corporation.

 

“Closing Date” shall mean such date on which all of the conditions set forth in
Section 3 hereof have been satisfied or waived by Lender.

 

“Collateral” shall have the meaning set forth in Section 6.1 hereof.

 

“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to Lender pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
a Borrower or any Subsidiary, acknowledges the Liens of Lender and waives any
Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits Lender reasonable access to and
use of such real property following the occurrence and during the continuance of
an Event of Default to assemble, complete and sell any collateral stored or
otherwise located thereon.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compounding Deferred Fee” shall have the meaning set forth in Section 2.10(e)
and Exhibit A hereof.

 

-6-

 

 

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of a Borrower and all such obligations and
liabilities of such Borrower incurred pursuant to any agreement, undertaking or
arrangement by which such Borrower: (a) guarantees, endorses or otherwise
becomes or is contingently liable upon (by direct or indirect agreement,
contingent or otherwise, to provide funds for payment, to supply funds to, or
otherwise to invest in, a debtor, or otherwise to assure a creditor against
loss) the indebtedness, dividend, obligation or other liability of any other
Person in any manner (other than by endorsement of instruments in the course of
collection), including any indebtedness, dividend or other obligation which may
be issued or incurred at some future time; (b) guarantees the payment of
dividends or other distributions upon the shares or ownership interest of any
other Person; (c) undertakes or agrees (whether contingently or otherwise): (i)
to purchase, repurchase, or otherwise acquire any indebtedness, obligation or
liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

 

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of BG Staffing, Inc. who (i) was a member of such
Board of Directors on the date of this Agreement, or (ii) was nominated for
election or elected to such Board with the approval of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

 

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to bankers’ acceptances and similar obligations issued for the
account of such Person, and all unpaid drawings in respect of such letters of
credit, bankers’ acceptances and similar obligations; (e) all indebtedness
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of determination); (f) the
aggregate amount of all Capitalized Lease Obligations of such Person; (g) all
Contingent Liabilities of such Person, whether or not reflected on its balance
sheet; (h) all Rate Management Obligations of such Person; (i) all Debt of any
partnership of which such Person is a general partner; and (j) all monetary
obligations of such Person under (i) a so-called synthetic, off-balance sheet or
tax retention lease, or (ii) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or the bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment). Notwithstanding the foregoing, Debt shall not include trade payables
and accrued expenses incurred by such Person in accordance with customary
practices and in the ordinary course of business of such Person.

 

-7-

 

 



“Debt Service” shall mean, for any period, the sum of (i) Cash Interest Expense
for such period and the principal portion of Borrowers’ Total Funded
Indebtedness payable during such period (excluding payments required to be made
pursuant to Sections 2.2(d) and 2.3(d) hereof), determined in accordance with
GAAP, plus the aggregate amount of Earn Out Payments paid in cash (or through
any accounts receivable offset) by any Borrower for such period, plus the
aggregate amount of Deferred Debt Payments paid in cash by any Borrower for such
period, plus the aggregate amount of Compounding Deferred Fees paid in cash by
any Borrower for such period.

 

“Debt Service Coverage Ratio” shall mean the ratio of (a) consolidated EBITDA
plus (i) all Earn Out Payments made by any Borrower for such period to the
extent treated as an expense, plus (ii) all management fees due to Taglich
Brothers, Inc. and its affiliates which Borrowers have accrued but not paid and
all director fees due by BG Staffing, Inc. to its directors which Borrowers have
accrued but not paid, plus (iii) all other non-cash items, less (iv) all
distributions and dividends made to the members, shareholders or partners of
Borrowers (other than distributions and/or dividends to other Borrowers), less
(v) federal and state income taxes paid by Borrowers for such period, less (vi)
capital expenditures (other than capital expenditures financed with the proceeds
of purchase money indebtedness or capital leases to the extent permitted under
this Agreement), to (b) consolidated Debt Service.

 

“Default Rate” shall mean a per annum rate of interest equal to the otherwise
applicable interest rate plus two percent (2%) (the “Senior Default Rate”),
except with respect to Term Loan B only, “Default Rate” shall mean the greater
of (i) a per annum rate of interest equal to the Term Loan B Interest Rate plus
two percent (2%), and (ii) the Senior Default Rate.

 

“Deferred Debt Payables” shall mean payments required to be made by Borrowers
(or any one of them) on deferred Debt.

 

“Deferred Debt Payments” shall mean payments made by Borrowers (or any one of
them) on deferred Debt.

 

“Earn Out Payables” shall mean, collectively, (i) those payments required to be
made by BG Staffing, Inc. pursuant to Section 1.6 of the JNA Purchase Agreement,
(ii) those payments required to be made by BG Staffing, LLC pursuant to Section
1.6 of the Extrinsic Purchase Agreement, (iii) those payments required to be
made by BG Staffing, LLC pursuant to Section 1.6 of the API Purchase Agreement,
and (iv) those payments required to be made by BG Staffing, Inc. pursuant to
Section 1.6 of the InStaff Purchase Agreement.

 

“Earn Out Payments” shall mean, collectively, (i) those payments made by BG
Staffing, Inc. pursuant to Section 1.6 of the JNA Purchase Agreement, (ii) those
payments made by BG Staffing, LLC pursuant to Section 1.6 of the Extrinsic
Purchase Agreement, (iii) those payments made by BG Staffing, LLC pursuant to
Section 1.6 of the API Purchase Agreement, and (iv) those payments made by BG
Staffing, Inc. pursuant to Section 1.6 of the InStaff Purchase Agreement.



 

-8-

 

 

“EBITDA” shall mean for any period, the consolidated net income of Borrowers,
determined in accordance with GAAP consistently applied, plus (i) Interest
Expense for such period, plus (ii) federal and state income taxes of Borrowers
for such period, plus (iii) all depreciation and amortization of capitalized
costs for such period, plus (iv) actual closing costs in an amount not to exceed
$400,000 incurred by Borrowers in connection with closing the API Purchase
Transaction, provided that such closing costs are verified by Lender and
consented to by Lender in its sole discretion, plus (v) actual closing costs in
an amount not to exceed $400,000 incurred by Borrowers in connection with
closing the InStaff Purchase Transaction, provided that such closing costs are
verified by Lender and consented to by Lender in its sole discretion, plus (vi)
actual closing costs in an amount not to exceed $250,000 incurred by Borrowers
in connection with the conversion of BG Staffing, Inc. from a limited liability
company to a corporation and related transactions, provided that such closing
costs are verified by Lender and consented to by Lender in its sole discretion.
Notwithstanding the foregoing, however, for purposes of testing the Debt Service
Coverage Ratio financial covenant pursuant to Section 10.1 of this Agreement,
the Total Funded Indebtedness to Adjusted EBITDA Ratio financial covenant
pursuant to Section 10.2 of this Agreement and the Adjusted EBITDA financial
covenant pursuant to Section 10.3 of this Agreement, the following shall be
permitted to be added back to EBITDA for the relevant calculation periods: (A)
pre-transaction InStaff EBITDA in the amount of $60,413 for the month of January
2013, $117,224 for the month of February 2013, $336,562 for the month of March
2013, $206,803 for the month of April 2013, and $204,664 for the month of May
2013, and (B) the non-cash portion of loss on extinguishment of Debt not to
exceed $960,000 for the month of December 2013.

 

“Eligible Account” and “Eligible Accounts” shall mean each Account and all such
Accounts (exclusive of sales, excise or other similar taxes) owing to a Borrower
which meets each of the following requirements:

 

(a)          it is genuine in all respects and has arisen in the ordinary course
of such Borrower’s business from (i) the performance of services by such
Borrower, which services have been fully performed, acknowledged and accepted by
the Account Debtor or (ii) the sale or lease of Goods by such Borrower,
including C.O.D. sales, which Goods have been completed in accordance with the
Account Debtor’s specifications (if any) and delivered to and accepted by the
Account Debtor, and such Borrower has possession of, or has delivered to Lender
at Lender’s request, shipping and delivery receipts evidencing such delivery;

 

(b)          it is subject to a perfected, first priority Lien in favor of
Lender and is not subject to any other assignment, claim or Lien;

 

(c)          it is the valid, legally enforceable and unconditional obligation
of the Account Debtor with respect thereto, and is not subject to the
fulfillment of any condition whatsoever or any counterclaim, credit (except as
provided in subsection (h) of this definition), trade or volume discount,
allowance (other than trade allowances granted in the ordinary course of
business), discount, rebate or adjustment by the Account Debtor with respect
thereto, or to any claim by such Account Debtor denying liability thereunder in
whole or in part and the Account Debtor has not refused to accept and/or has not
returned or offered to return any of the Goods or services which are the subject
of such Account;

 

-9-

 

 

(d)          the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States, unless the sale of goods or
services giving rise to such Account is on letter of credit, banker’s acceptance
or other credit support terms reasonably satisfactory to Lender;

 

(e)          it is not an Account arising from a “sale on approval”, “sale or
return”, “consignment”, “guaranteed sale” or “bill and hold”, or are subject to
any other repurchase or return agreement;

 

(f)           it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
such Borrower (or by any agent or custodian of such Borrower) for the account
of, or subject to, further and/or future direction from the Account Debtor with
respect thereto;

 

(g)          it has not arisen out of contracts with the United States or any
department, agency or instrumentality thereof, unless such Borrower has assigned
its right to payment of such Account to Lender pursuant to the Assignment of
Claims Act of 1940, and evidence (satisfactory to Lender) of such assignment has
been delivered to Lender, or any state, county, city or other governmental body,
or any department, agency or instrumentality thereof;

 

(h)          if such Borrower maintains a credit limit for an Account Debtor,
the aggregate dollar amount of Accounts due from such Account Debtor, including
such Account, does not exceed such credit limit;

 

(i)           if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Lender or, in the case of electronic chattel paper,
shall be in the control of Lender, in each case in a manner satisfactory to
Lender;

 

(j)           such Account is evidenced by an invoice delivered to the related
Account Debtor and is due and payable within ninety (90) days past the original
invoice date thereof and is not more than ninety (90) days past the original
invoice date thereof, in each case according to the original terms of sale;

 

(k)          it is not an Account with respect to an Account Debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless (i) such notice of business activities report has
been duly and timely filed or such Borrower is exempt from filing such report
and has provided Lender with satisfactory evidence of such exemption or (ii) the
failure to make such filings may be cured retroactively by such Borrower for a
nominal fee;

 

(l)           the Account Debtor with respect thereto is not such Borrower or an
Affiliate of such Borrower;

 

-10-

 

 

(m)         such Account does not arise out of a contract or order which, by its
terms, forbids or makes void or unenforceable the assignment thereof by such
Borrower to Lender and is not unassignable to Lender for any other reason;

 

(n)          there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto, nor has the
Account Debtor suspended business, made a general assignment for the benefit of
creditors or failed to pay its debts generally as they come due, and/or no
condition or event has occurred having a Material Adverse Effect on the Account
Debtor which would require the Accounts of such Account Debtor to be deemed
uncollectible in accordance with GAAP;

 

(o)          it is not owed by an Account Debtor with respect to which twenty
five percent (25%) or more of the aggregate amount of outstanding Accounts owed
at such time by such Account Debtor is classified as ineligible under clause (j)
of this definition;

 

(p)          if the aggregate amount of all Accounts owed by the Account Debtor
thereon exceeds twenty percent (20%) of the aggregate amount of all Eligible
Accounts at such time, then all Accounts owed by such Account Debtor in excess
of such amount shall be deemed ineligible;

 

(q)          it is not an Account with a credit balance that is ninety (90) days
past the invoice date;

 

(r)          it is not an Account as to which Lender at any time or times
hereafter, reasonable determines that the prospect of payment or performance by
the Account Debtor is or will be materially impaired; and

 

(s)          it does not violate the negative covenants and does satisfy the
affirmative covenants of such Borrower contained in this Agreement.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if Lender at any time
hereafter determine in its discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to such Borrower.

 

“Eligible Unbilled Account” and “Eligible Unbilled Accounts” shall mean each
Account and all such Accounts (exclusive of sales, excise or other similar
taxes) for services rendered for which Borrowers have not sent an invoice to an
Account Debtor and which would otherwise be considered an Eligible Account upon
the issuance of an invoice; provided, however, such Account shall not be an
Eligible Unbilled Account upon the earlier of (i) immediately upon the issuance
of an invoice, or (ii) on the 20th day of the month following the month in which
the services are rendered. Lender may modify the definition of Eligible Unbilled
Account in its sole discretion upon written notice thereof to Borrowers.

-11-

 

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of a
Borrower described from time to time in the financial statements of Borrowers
and any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by a Borrower or
to which any Borrower is a party or may have any liability or by which a
Borrower is bound.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.

 

“Excess Availability” shall mean as of any date of determination by Lender, the
lesser of (i) the Revolving Loan Commitment less the sum of the outstanding
Revolving Loans, and (ii) the Revolving Loan Availability less the sum of the
outstanding Revolving Loans, in each case as of the close of business on such
date.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

-12-

 

 

“Extraordinary Receipts” means any cash received by a Borrower not in the
ordinary course of business. Without limiting the generality of the foregoing,
Extraordinary Receipts shall include each of the following: (a) judgments,
proceeds of settlement or other cash consideration of any kind in connection
with any cause of action; (b) indemnity payments; (c) foreign, United States,
state or local tax refunds; (d) pension plan reversions; (e) proceeds of
insurance (including without limitation business interruption insurance and any
casualty insurance) and condemnation proceeds, and (f) dividends and
distributions to a Borrower from a Person other than another Borrower.

 

“Extrinsic Purchase Agreement” shall mean that certain Asset Purchase Agreement
dated as of November 21, 2011 by and among BG Staffing, LLC, Extrinsic, LLC, a
Delaware limited liability company, Clarkston and Miller.

 

“Extrinsic Purchase Transaction” shall mean the purchase by BG Staffing, LLC of
certain of the assets of and the assumption by BG Staffing, LLC of certain
liabilities of Extrinsic, LLC, a Delaware limited liability company, pursuant to
the terms of the Extrinsic Purchase Agreement.

 

“Extrinsic Purchase Transaction Documents” shall mean, collectively, the
Extrinsic Purchase Agreement, each bill of sale, each assignment agreement, each
assumption agreement, each escrow agreement, each transition services agreement,
and all other agreements, instruments and documents entered into or delivered in
connection with the Extrinsic Purchase Transaction, as each may be amended,
restated, modified or supplemented and in effect from time to time.

 

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

-13-

 

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
Lender and any parent corporation, Affiliate or Subsidiary of Lender, and each
of their respective officers, directors, employees, attorneys and agents, and
all of such parties and entities.

 

“InStaff Assignment of Undertakings” shall mean that certain Assignment of
Undertakings Under Purchase Agreement dated as of May 28, 2013 made by BG
Staffing, Inc. in favor of Lender, and consented to by InStaff Sellers and
InStaff Selling Persons, in form and substance acceptable to Lender, as it may
be amended, restated, modified or supplemented and in effect from time to time.

 

“InStaff Collateral Assignment” shall mean that certain Collateral Assignment of
Escrow Agreement dated as of May 28, 2013 made by BG Staffing, Inc. in favor of
Lender, and consented to by InStaff Sellers and InStaff Selling Persons, in form
and substance acceptable to Lender, as it may be amended, restated, modified or
supplemented and in effect from time to time.

 

“InStaff Purchase Agreement” shall mean that certain Asset Purchase Agreement
dated as of May 28, 2013 by and among BG Staffing, Inc., InStaff Sellers and
InStaff Selling Persons.

 

“InStaff Purchase Transaction” shall mean the purchase by BG Staffing, Inc. of
certain of the assets of and the assumption by BG Staffing, Inc. of certain
liabilities of InStaff Sellers, pursuant to the terms of the InStaff Purchase
Agreement.

 

“InStaff Purchase Transaction Documents” shall mean the InStaff Purchase
Agreement, each bill of sale, each assignment agreement, each assumption
agreement, each escrow agreement, each transition services agreement, and all
other agreements, instruments and documents entered into or delivered in
connection with the InStaff Purchase Transaction, as each may be amended,
restated, modified or supplemented and in effect from time to time.

 

“InStaff Sellers” shall mean, collectively, InStaff Holding Corporation, a Texas
corporation, and InStaff Personnel, LLC, a Texas limited liability company.

 

“InStaff Selling Persons” shall mean, collectively, North Texas Opportunity
Fund, L.P., a Texas limited partnership, Randy Burkhart, Beth Garvey, Arthur W.
Hollingsworth and John Lewis.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

-14-

 

 

“Interest Expense” shall mean, for any period, the aggregate amount of interest
expense of Borrowers during such period, determined in accordance with GAAP.

 

“Interest Period” shall mean, with respect to each advance, a period of 30 days
which period shall commence on a Business Day selected by Borrowers subject to
the terms of this Agreement. If an Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided that, if the next succeeding Business Day
falls in a new month, such Interest Period shall end on the immediately
preceding Business Day.

 

“Interest Rate Change Date” shall mean the date two (2) Business Days after the
delivery to Lender of the quarterly or year-end financial statements of
Borrowers, which initial change date shall occur after the delivery to Lender of
the financial statements of Borrowers for the fiscal year ending in December
2013.

 

“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).

 

“JNA Assignment of Undertakings” shall mean that certain Assignment of
Undertakings Under Purchase Agreement dated as of December 13, 2010 made by BG
Staffing, Inc. in favor of Lender, in form and substance acceptable to Lender,
as it may be amended, restated, modified or supplemented and in effect from time
to time.

 

“JNA Purchase Agreement” shall mean that certain Asset Purchase Agreement dated
as of December 31, 2010 by and among BG Staffing, Inc., JNA Seller and the JNA
Selling Individuals.

 

“JNA Purchase Transaction” shall mean the purchase by BG Staffing, Inc. of
certain of the assets of and the assumption by BG Staffing, Inc. of certain
liabilities of JNA Staffing, Inc., a Wisconsin corporation, pursuant to the
terms of that certain Asset Purchase Agreement dated as of December 13, 2010 by
and between BG Staffing, Inc. and JNA Staffing.

 

“JNA Purchase Transaction Documents” shall mean each bill of sale, each
assignment agreement, each assumption agreement, each escrow agreement, each
transition services agreement, and all other agreements, instruments and
documents entered into or delivered in connection with the JNA Purchase
Transaction, as each may be amended, restated, modified or supplemented and in
effect from time to time.

 

“JNA Seller” shall mean JNA Staffing, Inc., a Wisconsin corporation.

 

“JNA Selling Individuals” shall mean, collectively, Ariel Namowicz, Luann
Namowicz, Noah Namowicz, Robert Namowicz, Manuel Perez and Jacob Szymanski.

 

-15-

 

 



“Legg Mason/Brookside Pecks” shall mean, collectively, the following Persons:
Legg Mason SBIC Mezzanine Fund, L.P., a Delaware limited partnership, Brookside
Pecks Capital Partners, L.P., a Delaware limited partnership, and Brookside
Mezzanine Fund II, L.P., a Delaware limited partnership, and their respective
successors and assigns.

 

“Liabilities” shall mean at all times all liabilities of Borrowers that would be
shown as such on a balance sheet of Borrowers prepared in accordance with GAAP.

 

“LIBOR Rate” shall mean the rate (rounded upwards, if necessary, to the next 1/8
of 1% and adjusted for reserves if Lender is required to maintain reserves with
respect to relevant advances) fixed by the British Bankers’ Association at 11:00
a.m., London time, relating to quotations for the 30 days London InterBank
Offered Rates on U.S. Dollar deposits as published on Bloomberg LP, or if no
longer provided by Bloomberg LP, such rate as shall be determined in good faith
by Lender from such sources as it shall determine to be comparable to Bloomberg
LP (or any successor) as determined by Lender at approximately 10:00 a.m.
Cincinnati, Ohio time on the effective date of the Interest Period. Each
determination by Lender of the LIBOR Rate shall be conclusive in the absence of
manifest error. The rate of interest applicable to a particular advance shall
remain at the rate elected for the remainder of the subject Interest Period.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

 

“Loans” shall mean, collectively, all Revolving Loans, Term Loan A and Term Loan
B made by Lender to Borrowers under and pursuant to this Agreement.

 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by Borrowers or any of Borrowers’ Subsidiaries for the benefit of
Lender pursuant to any of the foregoing, and all amendments, restatements,
supplements and other modifications thereto, including, without limitation, any
and all Rate Management Agreements.

 

“Management Fee and Director Fee Addback” shall mean, collectively, all
management fees due by Borrowers to Taglich Brothers, Inc. and its affiliates
(“Management Fees”), whether paid or accrued, and all director fees due by BG
Staffing, Inc. to its directors (“Director Fees”), whether paid or accrued, in a
combined amount not to exceed $175,000 in the aggregate in any period of four
consecutive fiscal quarters.



 

-16-

 

 



“Material Adverse Effect” shall mean (a) either individually or in the
aggregate, a material adverse change in, or a material adverse effect upon, the
assets, business, properties, prospects, condition (financial or otherwise) or
results of operations of Borrowers taken as a whole, (b) a material impairment
of the ability of Borrowers to perform any of the Obligations under any of the
Loan Documents, or (c) a material adverse effect on (i) any substantial portion
of the Collateral, (ii) the legality, validity, binding effect or enforceability
against a Borrower of any of the Loan Documents, (iii) the perfection or
priority of any Lien granted to Lender under any Loan Document, or (iv) the
rights or remedies of Lender under any Loan Document.

 

“Miller” means Michael Lewis Miller.

 

“Net Cash Proceeds” means the aggregate cash payments, proceeds or other cash
amounts received, with respect to any of the matters described in Sections
2.2(d) and 2.3(d) hereof, net of (a) any applicable tax paid (or reasonably
estimated to be payable) by Borrowers thereon, and (b) any reasonable
out-of-pocket expense incurred by Borrowers, including accounting, consulting
and attorneys’ fees and other customary commissions, premiums and underwriting
discounts, to obtain such payment, proceed or other amount paid to any Person
other than an Affiliate of a Borrower.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.8(a) hereof.

 

“Note” and “Notes” shall mean, respectively, each of and collectively, the
Revolving Note and the Term Note.

 

“Obligations” shall mean the Loans, whether or not evidenced by any Note, all
interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar proceeding, whether
or not permitted as a claim thereunder), any fees due Lender hereunder, any
expenses incurred by Lender hereunder and any and all other liabilities and
obligations of Borrowers to Lender under this Agreement and any other Loan
Document, including any reimbursement obligations of Borrowers in respect of
surety bonds, any and all Rate Management Obligations of Borrower which are owed
to Lender or any Affiliate of Lender, and all Bank Product Obligations of
Borrower, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, together with any and all renewals or extensions thereof.
Notwithstanding anything to the contrary contained herein, the term
“Obligations” shall not include any Excluded Swap Obligations.

 

“Obligor” shall mean any of the Borrowers, any accommodation endorser, third
party pledgor, or any other party liable with respect to the Obligations.

 

“Organizational Identification Number” means, with respect to each Borrower, the
organizational identification number assigned to such Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of such
Borrower.

 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

-17-

 

  

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which a Borrower maintains adequate reserves in accordance with GAAP
and in respect of which no Lien has been filed; (b) Liens arising in the
ordinary course of business (such as (i) Liens of carriers, warehousemen,
mechanics and materialmen and other similar Liens imposed by law, and (ii) Liens
in the form of deposits or pledges incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA) or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of a Borrower or materially impair the use thereof in the
operation of such Borrower’s business and, in each case, for which it maintains
adequate reserves in accordance with GAAP and in respect of which no Lien has
been filed; (c) Liens described on Schedule 9.2 as of the Closing Date; (d)
easements, rights of way, restrictions, minor defects or irregularities in title
and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of such Borrower; (e) Liens arising in
connection with Capitalized Lease Obligations (and attaching only to the
property being leased); (f) Liens that constitute purchase money security
interests on any property securing Debt incurred for the purpose of financing
all or any part of the cost of acquiring such property, provided that any such
Lien attaches to such property within twenty (20) days of the acquisition
thereof and attaches solely to the property so acquired; and (g) Liens granted
to Lender hereunder and under the Loan Documents.

 

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Pledge Agreement” and “Pledge Agreements” shall mean, respectively, each of and
collectively, the following: (i) that certain Amended and Restated Membership
Interests Security Agreement dated as of even date herewith by and between BG
Staffing, Inc. and Lender with respect to the membership interests of BG
Staffing, LLC, (ii) that certain Amended and Restated Partnership Interests
Security Agreement dated as of even date herewith by and between BG Staffing,
Inc. and Lender with respect to the limited partnership interests of BG
Personnel Services and BG Personnel, (iii) that certain Amended and Restated
Partnership Interests Security Agreement dated as of even date herewith by and
between BG Staffing, LLC and Lender with respect to the general partnership
interests of each of BG Personnel Services and BG Personnel, and (iv) that
certain Amended and Restated Securities Pledge Agreement dated as of even date
herewith by and between BG Staffing, Inc. and Lender with respect to stock of B
G Staff Services, each in form and substance acceptable to Lender in its sole
discretion, and as each may be amended, restated, modified or supplemented and
in effect from time to time.

 

-18-

 

 

“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by Lender as its
Prime Rate, which is not intended to be Lender’s lowest or most favorable rate
of interest at any one time. The effective date of any change in the Prime Rate
shall for purposes hereof be the date the Prime Rate is changed by Lender.
Lender shall not be obligated to give notice of any change in the Prime Rate.

 

“Purchase Transaction Documents” shall mean, collectively, the BG Purchase
Transaction Documents, the API Purchase Transaction Documents, the BG Purchase
Transaction Documents, the Extrinsic Purchase Transaction Documents, the InStaff
Purchase Transaction Documents and the JNA Purchase Transaction Documents.

 

“Purchase Transactions” shall mean, collectively, the BG Purchase Transaction,
the API Purchase Transaction, the BG Purchase Transaction, the Extrinsic
Purchase Transaction, the InStaff Purchase Transaction and the JNA Purchase
Transaction.

 

“Put Note” shall have the meaning given such term in the Securities Purchase
Agreement.

 

“Put Payments” shall mean those payments made or required to be made by BG
Staffing, Inc. to any of Legg Mason/Brookside Pecks, pursuant to Section 6.16 of
the Securities Purchase Agreement upon exercise of the Put Right.

 

“Put Right” shall mean the right of Legg Mason/Brookside Pecks (or any one or
more of them), during the Put Period (as defined in the Securities Purchase
Agreement) and upon notice to BG Staffing, to put to BG Staffing, Inc. (i.e. to
sell and require BG Staffing, Inc. to purchase), all of the Put Securities (as
defined in the Securities Purchase Agreement) held by Legg Mason/Brookside Pecks
(or any one or more of them), pursuant to the terms and conditions set forth in
Section 6.16 of the Securities Purchase Agreement.

 

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending office.

 

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

 

-19-

 

 

“Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

 

“Revolving Interest Rate” shall mean the LIBOR Rate plus the Applicable Margin.

 

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by Lender to
Borrowers under and pursuant to this Agreement, as set forth in Section 2.1 of
this Agreement.

 

“Revolving Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment, or (b) the Borrowing Base Amount.

 

“Revolving Loan Commitment” shall mean Twenty Million and No/100 Dollars
($20,000,000.00).

 

“Revolving Loan Maturity Date” shall mean January 29, 2018, unless extended by
Lender pursuant to any modification, extension or renewal note executed by
Borrowers and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note.

 

“Revolving Note” shall mean that certain Seventh Amended and Restated Revolving
Note dated as of even date herewith duly executed by Borrowers, jointly and
severally, and made payable to the order of Lender in the maximum principal
amount of the Revolving Loan Commitment and maturing on the Revolving Loan
Maturity Date, in form and substance acceptable to Lender (which amends and
restates the Existing Revolving Note in its entirety), as it may be amended,
restated, modified or supplemented and in effect from time to time, together
with any and all renewal, extension, modification or replacement notes executed
by Borrowers and delivered to Lender and given in substitution therefor.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Purchase Agreement” shall mean that certain Amended and Restated
Securities Purchase Agreement dated May 28, 2013 by and among Borrowers and Legg
Mason/Brookside Pecks, as amended from time to time, including by that certain
Second Amendment to Securities Purchase Agreement dated as of even date
herewith, and as it may be further amended, restated, modified or supplemented
and in effect from time to time.

 

-20-

 

 

“Securities Purchase Agreement Documents” shall mean, collectively, the
Securities Purchase Agreement, any Put Note (as defined in the Securities
Purchase Agreement), the Subordination Agreement and any and all other
agreements, documents and instruments executed or delivered by Borrowers (or any
one or more of them) to Legg Mason/Brookside Pecks (or any one or more of them)
in connection with any of the foregoing, each as may be amended, restated,
modified or supplemented and in effect from time to time.

 

“Subordinated Debt” shall mean that portion of the Debt of Borrowers which is
subordinated to the Obligations in a manner satisfactory to Lender, including
right and time of payment of principal and interest.

 

“Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement dated as of October 17, 2007 by and among Borrowers,
Legg Mason/Brookside Pecks, Borrowers and Lender, as amended from time to time,
including by that certain Seventh Amendment to Subordination and Intercreditor
Agreement dated as of even date herewith, and as it may be further amended,
restated, modified or supplemented and in effect from time to time.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of a Borrower.

 

“Swap Obligation” shall mean any Rate Management Obligation that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time.

 

“Taglich” shall mean Taglich Private Equity, LLC, a Delaware limited liability
company.

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“Term Loan A” shall mean the direct advance or advances heretofore made by
Lender to Borrowers in the form of a term loan under and pursuant to this
Agreement, as set forth in Section 2.2 of this Agreement.

 

“Term Loan A Commitment” shall mean Eleven Million Two Hundred Fifty Thousand
and No/100 Dollars ($11,250,000.00).

 

-21-

 

 

“Term Loan A Interest Rate” shall mean the LIBOR Rate plus the Applicable
Margin.

 

“Term Loan A Maturity Date” shall mean January 29, 2018, unless extended by
Lender pursuant to any modification, extension or renewal note executed by
Borrowers and accepted by Lender in its sole and absolute discretion in
substitution for Term Note A.

 

“Term Loan B” shall mean the direct advance or advances heretofore made by
Lender (through its Mezzanine Finance Group) to Borrowers in the form of a term
loan under and pursuant to this Agreement, as set forth in Section 2.3 of this
Agreement.

 

“Term Loan B Commitment” shall mean Eight Million and No/100 Dollars
($8,000,000.00).

 

“Term Loan B Interest Rate” shall mean a fixed rate equal to eleven percent
(11%) per annum.

 

“Term Loan B Maturity Date” shall mean January 29, 2018, unless extended by
Lender (through its Mezzanine Finance Group) pursuant to any modification,
extension or renewal note executed by Borrowers and accepted by Lender (through
its Mezzanine Finance Group) in its sole and absolute discretion in substitution
for Term Note B.

 

“Term Loans” shall mean, collectively, Term Loan A and Term Loan B.

 

“Term Note A” shall mean that certain Fifth Amended and Restated Term Note A
dated as of even date herewith duly executed by Borrowers, jointly and
severally, and made payable to the order of Lender in the principal amount of
the Term Loan A Commitment and maturing on the Term Loan A Maturity Date, in
form and substance acceptable to Lender (which amends and restates the Existing
Term Note in its entirety), as it may be amended, restated, modified or
supplemented and in effect from time to time, together with any and all renewal,
extension, modification or replacement notes executed by Borrowers and delivered
to Lender and given in substitution therefor.

 

“Term Note B” shall mean that certain Term Note B dated as of even date herewith
duly executed by Borrowers, jointly and severally, and made payable to the order
of Lender (through its Mezzanine Finance Group) in the principal amount of the
Term Loan B Commitment and maturing on the Term Loan B Maturity Date, in form
and substance acceptable to Lender, as it may be amended, restated, modified or
supplemented and in effect from time to time, together with any and all renewal,
extension, modification or replacement notes executed by Borrowers and delivered
to Lender and given in substitution therefor.

 

“Total Funded Indebtedness” shall mean all Debt of Borrowers (including any
Subordinated Debt).

 

-22-

 

 

“Total Funded Indebtedness to Adjusted EBITDA Ratio” shall mean the ratio of (a)
consolidated Total Funded Indebtedness (including, without limitation, Earn Out
Payables and Deferred Debt Payables and including any Put Notes which require
cash payments prior to the maturity date thereof, but excluding (i) any
contingent liability for unexercised Put Rights, and (ii) any Put Notes under
which all interest payments can be paid in kind until the maturity date
thereof), to (b) consolidated Adjusted EBITDA.

 

“Trademark Security Agreements” shall mean, collectively, (i) that certain
Trademark Security Agreement dated as of even date herewith made by BG Personnel
Services in favor of Lender, (ii) that certain Trademark Security Agreement
dated as of even date herewith made by BG Staffing, Inc. in favor of Lender,
each in form and substance acceptable to Lender, and as each may be amended,
restated, modified or supplemented and in effect from time to time.

 

“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.

 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

“Voidable Transfer” shall have the meaning set forth in Section 13.21 hereof.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of which or in which a
Borrower owns, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.

 

1.2           Accounting Terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP. Calculations and determinations of financial
and accounting terms used and not otherwise specifically defined hereunder and
the preparation of financial statements to be furnished to Lender pursuant
hereto shall be made and prepared, both as to classification of items and as to
amount, in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of Borrowers on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to Lender hereunder or in the
calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of Borrowers
will be the same after such changes as they were before such changes; and if the
parties fail to agree on the amendment of such provisions, Borrowers will
furnish financial statements in accordance with such changes, but shall provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by
Borrowers’ accountants.

 

-23-

 

 

1.3           Other Terms Defined in UCC. All other capitalized words and
phrases used herein and not otherwise specifically defined herein shall have the
respective meanings assigned to such terms in the UCC, to the extent the same
are used or defined therein.

 

1.4           Other Interpretive Provisions.

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the words
“Borrower” and “Borrowers” shall be so construed.

 

(b)          Section and Schedule references are to this Agreement unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(c)          The term “including” is not limiting, and means “including, without
limitation”.

 

(d)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

(e)          Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f)          To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall govern.

 

(g)          This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

-24-

 

 

Section 2.        COMMITMENT OF LENDER.

 

2.1         Revolving Loans.

 

(a)          Revolving Loan Commitment. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of Borrowers set forth herein and in the other
Loan Documents, Lender agrees to make such Revolving Loans at such times as
Borrowers may from time to time request until, but not including, the Revolving
Loan Maturity Date, and in such amounts as Borrowers may from time to time
request, provided, however, that the aggregate principal balance of all
Revolving Loans outstanding at any time shall not exceed the Revolving Loan
Availability. Revolving Loans made by Lender may be repaid and, subject to the
terms and conditions hereof, borrowed again up to, but not including the
Revolving Loan Maturity Date unless the Revolving Loans are otherwise
accelerated, terminated or extended as provided in this Agreement. The Revolving
Loans shall be used by Borrowers to refinance existing Subordinated Debt of
Borrowers, to support current and future working capital needs of Borrowers and
to pay fees and expenses incurred in connection with closing the transactions
under this Agreement. Notwithstanding anything to the contrary contained herein,
no Revolving Loans shall be used by Borrowers to repay or prepay Term Loan B.

 

(b)          Revolving Loan Interest and Payments. Except as otherwise provided
in this Section 2.1(b), the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at the Revolving Interest Rate. Accrued
and unpaid interest on the unpaid principal balance of all Revolving Loans
outstanding from time to time shall be due and payable monthly, in arrears,
commencing on February 1, 2014 and continuing on the first day of each calendar
month thereafter, and on the Revolving Loan Maturity Date. Any amount of
principal or interest on the Revolving Loans which is not paid when due, whether
at stated maturity, by acceleration or otherwise, shall bear interest payable on
demand at the Default Rate.

 

(c)          Revolving Loan Principal Payments.

 

(i)          Revolving Loan Mandatory Payments. All Revolving Loans hereunder
shall be repaid by Borrowers on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement. In the event the aggregate
outstanding principal balance of all Revolving Loans hereunder exceeds the
Revolving Loan Availability, Borrowers shall, without notice or demand of any
kind, immediately make such repayments of the Revolving Loans or take such other
actions as are satisfactory to Lender as shall be necessary to eliminate such
excess.

 

(ii)         Optional Prepayments. Borrowers may from time to time prepay the
Revolving Loans, in whole or in part, without any prepayment penalty whatsoever,
provided that any prepayment of the entire principal balance of the Revolving
Loans shall include accrued interest on such Revolving Loans to the date of such
prepayment.

 

-25-

 

 

2.2         Term Loan A.

 

(a)          Term Loan A Commitment. There is outstanding from Lender to
Borrowers a term loan in the current principal amount of $4,558,472.28. Subject
to the terms and conditions of this Agreement and the other Loan Documents, and
in reliance upon the representations and warranties of Borrower set forth herein
and in the other Loan Documents, Lender agrees to increase the term loan by the
amount of $6,691,527.72 on the Closing Date such that the outstanding principal
amount of the term loan (as increased, “Term Loan A”) as of such date is equal
to the Term Loan A Commitment. Such increase shall be available to Borrowers in
a single principal advance and shall be used by Borrowers to refinance existing
Subordinated Debt of Borrowers, to support current and future working capital
needs of Borrowers and to pay fees and expenses incurred in connection with
closing the transactions under this Agreement. Notwithstanding anything to the
contrary contained herein, no portion of Term Loan A shall be used by Borrowers
to repay or prepay Term Loan B. Term Loan A shall be deemed to continue to be
outstanding under this Agreement and shall be subject to all of the terms and
conditions stated in this Agreement. The Term Loan A may be prepaid in whole or
in part at any time subject to Sections 2.2(d) and (e), but shall be due in full
on the Term Loan A Maturity Date, unless the credit extended under Term Loan A
is otherwise accelerated, terminated or extended as provided in this Agreement.

 

(b)          Term Loan A Interest and Payments. Except as otherwise provided in
this Section 2.2(b), the principal amount of Term Loan A outstanding from time
to time shall bear interest at the Term Loan A Interest Rate. Accrued and unpaid
interest on the principal balance of Term Loan A outstanding from time to time
shall be due and payable monthly, in arrears, commencing on February 1, 2014 and
continuing on the first day of each calendar month thereafter, and on the Term
Loan A Maturity Date. Any amount of principal or interest on Term Loan A which
is not paid when due, whether at stated maturity, by acceleration or otherwise,
shall bear interest payable on demand at the Default Rate.

 

(c)          Term Loan A Principal Payments. The outstanding principal balance
of Term Loan A shall be repaid as follows: (i) during the period from February
1, 2014 through and including January 1, 2016, equal monthly principal
installments each in the amount of One Hundred Eighty-Seven Thousand Five
Hundred and No/100 Dollars ($187,500.00), together with an additional amount
representing accrued and unpaid interest on the principal amount of Term Loan A
outstanding as set forth above, beginning on February 1, 2014 and continuing on
the first day of each month thereafter through and including January 1, 2016,
and (ii) during the period from February 1, 2016 through and including January
1, 2018, equal monthly principal installments each in the amount of Two Hundred
Eighty-One Thousand Two Hundred Fifty and No/100 Dollars ($281,250.00), together
with an additional amount representing accrued and unpaid interest on the
principal amount of Term Loan A outstanding as set forth above, beginning on
February 1, 2016 and continuing on the first day of each month thereafter
through and including January 1, 2018, with a final payment of all outstanding
principal and accrued interest due on the Term Loan A Maturity Date. Principal
amounts repaid on Term Note A may not be borrowed again.

 

-26-

 

 

(d)          Term Loan A Mandatory Prepayments. Borrowers shall make a
prepayment of the outstanding principal amount of Term Loan A until paid in full
upon the occurrence of any of the following events, at the following times and
in the following amounts:

 

(i)          Concurrently with the receipt by any of the Borrowers of any Net
Cash Proceeds from any Asset Disposition, in an amount equal to 100% of such Net
Cash Proceeds in excess of $175,000 in the aggregate in any fiscal year.

 

(ii)         Concurrently with the receipt by any of the Borrowers of any
Extraordinary Receipts, an amount equal to 100% of the Net Cash Proceeds from
such Extraordinary Receipts in excess of $175,000 in the aggregate in any fiscal
year.

 

All such prepayments shall be applied to the principal balance of Term Loan A
and shall not reduce the amounts of future monthly installments.

 

(e)          Term Loan A Optional Prepayments. Borrowers may voluntarily prepay
the principal balance of Term Loan A, in whole or in part, at any time on or
after the date hereof provided that Lender shall have determined that both
immediately before and immediately after giving effect to any such prepayment,
Borrower has Excess Availability of not less than $1,500,000.00, subject to the
following conditions:

 

(A)         Not less than five (5) days prior to the date upon which Borrowers
desire to make such prepayment, Borrowers shall deliver to Lender written notice
of its intention to prepay Term Loan A, which notice shall be irrevocable
(unless the conditions to such prepayment, such as the closing of a refinancing
facility, have not occurred) and state the prepayment amount and the prepayment
date (the “Term Loan A Prepayment Date”); and

 

(B)         Borrowers shall pay to Lender all accrued and unpaid interest on
Term Loan A through the date of such prepayment on the principal balance being
prepaid. Each prepayment of Term Loan A shall be applied to the scheduled
installments of Term Loan A in inverse order.

 

-27-

 

 

2.3         Term Loan B.

 

(a)          Term Loan B Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of Borrowers set forth herein and in the other Loan Documents,
Lender (through its Mezzanine Finance Group) agrees to make a term loan (“Term
Loan B”) equal to the Term Loan B Commitment. Term Loan B shall be available to
Borrowers in a single principal advance on such date as the conditions set forth
in Section 3 shall have been satisfied. Term Loan B shall be used by Borrowers
for capital expenditures and other general corporate, limited liability company
and partnership purposes. Term Loan B may be prepaid in whole or in part at any
time subject to Sections 2.3(d) and (e), but shall be due in full on the Term
Loan B Maturity Date, unless the credit extended under Term Loan B is otherwise
accelerated, terminated or extended as provided in this Agreement.

 

(b)          Term Loan B Interest. Except as otherwise provided in this Section
2.3(b), the principal amount of Term Loan B outstanding from time to time shall
bear interest at the Term Loan B Interest Rate. Accrued and unpaid interest on
the principal balance of Term Loan B outstanding from time to time shall be due
and payable monthly, in arrears, commencing on February 1, 2014 and continuing
on the first day of each calendar month thereafter, and on the Term Loan B
Maturity Date. Any amount of principal or interest on Term Loan B which is not
paid when due, whether at stated maturity, by acceleration or otherwise, shall
bear interest payable on demand at the Default Rate.

 

(c)          Term Loan B Interest and Principal Payments. The outstanding
principal balance of Term Loan B and all accrued and unpaid interest on Term
Loan B shall be repaid by Borrowers on the Term Loan B Maturity Date, unless
payable sooner pursuant to the provisions of this Agreement. Principal amounts
repaid on the Term Note B may not be borrowed again.

 

(d)          Term Loan B Mandatory Prepayments. Only upon the repayment in full
of Term Loan A, Borrowers shall make a prepayment of the outstanding principal
amount of Term Loan B until Term Loan B is paid in full, and then against the
other Obligations in such order as Lender shall determine, upon the occurrence
of any of the following events, at the following times and in the following
amounts:

 

(i)          Concurrently with the receipt by any of the Borrowers of any Net
Cash Proceeds from any Asset Disposition, in an amount equal to 100% of such Net
Cash Proceeds in excess of $175,000 in the aggregate in any fiscal year.

 

(ii)         Concurrently with the receipt by any of the Borrowers of any
Extraordinary Receipts, an amount equal to 100% of the Net Cash Proceeds from
such Extraordinary Receipts in excess of $175,000 in the aggregate in any fiscal
year.

 

All such prepayments shall be applied to the principal balance of Term Loan B.

 

(e)          Term Loan B Optional Prepayments.

 

(i)          Borrowers may voluntarily prepay the principal balance of Term Loan
B, in whole or in part (but if in part, provided that such prepayments are in an
amounts of at least $100,000 or integral multiples of $100,000) at any time on
or after the date hereof provided that Lender shall have determined that both
immediately before and immediately after giving effect to any such prepayment,
Borrower has Excess Availability of not less than $1,500,000.00, and subject to
the following conditions:

 

-28-

 

 

(A)         Not less than five (5) days prior to the date upon which Borrowers
desire to make such prepayment, Borrowers shall deliver to Lender (through its
Mezzanine Finance Group) written notice of its intention to prepay Term Loan B,
which notice shall be irrevocable (unless the conditions to such prepayment,
such as the closing of a refinancing facility, have not occurred) and state the
prepayment amount and the prepayment date (the “Term Loan B Prepayment Date”);
and

 

(B)         Borrowers shall pay to Lender (through its Mezzanine Finance Group)
all accrued and unpaid interest on Term Loan B through the date of such
prepayment on the principal balance being prepaid, and the Compounding Deferred
Fee for such prepayment amount as determined by Lender.

 

2.4         Interest and Fee Computation; Collection of Funds. Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
Borrowers hereunder or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment. Notwithstanding anything to the contrary contained herein, the
final payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by Borrowers hereunder or under
any of the Loan Documents shall be made without setoff, counterclaim, or other
defense. To the extent permitted by applicable law, all payments hereunder or
under any of the Loan Documents (including any payment of principal, interest,
or fees) to, or for the benefit, of any Person shall be made by Borrowers free
and clear of, and without deduction or withholding for, or account of, any taxes
now or hereinafter imposed by any taxing authority.

 

2.5         Additional LIBOR Loan Provisions.

 

(a)          LIBOR Loan Prepayments. If, for any reason, a LIBOR Loan is paid
prior to the last Business Day of any Interest Period, whether voluntary,
involuntary, by reason of acceleration or otherwise, each such prepayment of a
LIBOR Loan will be accompanied by the amount of accrued interest on the amount
prepaid and any and all costs, expenses, penalties and charges incurred by
Lender as a result of the early termination or breakage of a LIBOR Loan, plus
the amount, if any, by which (i) the additional interest which would have been
payable during the Interest Period on the LIBOR Loan prepaid had it not been
prepaid, exceeds (ii) the interest which would have been recoverable by Lender
by placing the amount prepaid on deposit in the domestic certificate of deposit
market, the eurodollar deposit market, or other appropriate money market
selected by Lender, for a period starting on the date on which it was prepaid
and ending on the last day of the Interest Period for such LIBOR Loan. The
amount of any such loss or expense payable by Borrower to Lender under this
section shall be determined in Lender’s sole discretion based upon the
assumption that Lender funded its loan commitment for LIBOR Loans in the London
Interbank Eurodollar market and using any reasonable attribution or averaging
methods which Lender deems appropriate and practical, provided, however, that
Lender is not obligated to accept a deposit in the London Interbank Eurodollar
market in order to charge interest on a LIBOR Loan at the LIBOR Rate.

 

-29-

 

 

(b)          LIBOR Unavailability. If Lender determines in good faith (which
determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (i) the making or maintenance of any
LIBOR Loan would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, (ii) United States dollar deposits in
the principal amount, and for periods equal to the Interest Period for funding
any LIBOR Loan are not available in the London Interbank Eurodollar market in
the ordinary course of business, or (iii) by reason of circumstances affecting
the London Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the LIBOR Rate to be applicable to the relevant LIBOR Loan, or (iv)
the LIBOR Rate plus the applicable margin does not accurately reflect the cost
to Lender of a LIBOR Loan, Lender shall promptly notify Borrowers thereof and,
so long as the foregoing conditions continue, none of the Loans may be advanced
as a LIBOR Loan thereafter. In the event of such LIBOR unavailability, in
addition, at Borrowers’ option, each existing LIBOR Loan shall be immediately
converted to a Loan bearing interest with reference to the Prime Rate (plus such
margin as reasonably determined by Lender so as to result in an interest rate as
close to possible as the interest rate in effect immediately prior to the
occurrence of such event) on the last Business Day of the then existing Interest
Period, and thereafter the interest rate applicable shall be equal to the Prime
Rate from time to time plus such margin (except if the Default Rate is
applicable as set forth in this Agreement).

 

(c)          Regulatory Change. If, after the date hereof, a Regulatory Change
shall, in the reasonable determination of Lender, make it unlawful for Lender to
make or maintain the LIBOR Loans, then Lender shall promptly notify Borrower and
none of the Loans may be advanced as a LIBOR Loan thereafter. In addition, at
Borrower’s option, each existing LIBOR Loan shall be immediately converted to a
loan bearing interest with reference to the Prime Rate or such other rate, plus
an applicable margin, in each case as determined by Lender in its sole
discretion.

 

-30-

 

 

(d)          LIBOR Indemnity. If any Regulatory Change, or compliance by Lender
or any Person controlling Lender with any request or directive of any
governmental authority, central bank or comparable agency (whether or not having
the force of law) shall (a) impose, modify or deem applicable any assessment,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of or loans by, or any other acquisition of funds
or disbursements by, Lender; (b) subject Lender or any LIBOR Loan to any tax,
duty, charge, stamp tax or fee or change the basis of taxation of payments to
Lender of principal or interest due from Borrower to Lender hereunder (other
than a change in the taxation of the overall net income of Lender); or (c)
impose on Lender any other condition regarding such LIBOR Loan or Lender’s
funding thereof, and Lender shall determine (which determination shall be
conclusive, absent manifest error) that the result of the foregoing is to
increase the cost to, or to impose a cost on, Lender or such controlling Person
of making or maintaining such LIBOR Loan or to reduce the amount of principal or
interest received by Lender hereunder, Borrower shall pay to Lender or such
controlling Person, on demand (which demand shall be accompanied by a statement
setting forth the basis for such demand and a calculation of the amount thereof
in reasonable detail), such additional amounts as Lender shall, from time to
time, determine are sufficient to compensate and indemnify Lender for such
increased cost or reduced amount.

 

2.6         Late Charge. If any payment of interest or principal due hereunder
is not made within ten (10) days after such payment is due in accordance with
the terms hereof (other than as a result of acceleration or the maturity of the
Loans), then, in addition to the payment of the amount so due, Borrowers shall
pay to Lender a “late charge” of five cents for each whole dollar so overdue to
defray part of the cost of collection and handling such late payment. Each
Borrower agrees that the damages to be sustained by Lender for the detriment
caused by any late payment are extremely difficult and impractical to ascertain,
and that the amount of five cents for each one dollar due is a reasonable
estimate of such damages, does not constitute interest, and is not a penalty.

 

2.7         Reserved.

 

2.8         Taxes.

 

(a)          All payments made by Borrowers under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on Lender as a result of a present or former connection between Lender and the
jurisdiction of the governmental authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (collectively, “Non-Excluded Taxes”)
or Other Taxes are required to be withheld from any amounts payable to Lender
hereunder, the amounts so payable to Lender shall be increased to the extent
necessary to yield to Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that Borrowers shall
not be required to increase any such amounts payable to Lender with respect to
any Non-Excluded Taxes that are attributable to Lender’s failure to comply with
the requirements of Section 2.8(c).

 

-31-

 

 

(b)          Borrowers shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.

 

(c)          At the request of Borrowers and at Borrowers’ sole cost, Lender
shall take reasonable steps to (i) contest its liability for any Non-Excluded
Taxes or Other Taxes that have not been paid, or (ii) seek a refund of any
Non-Excluded Taxes or Other Taxes that have been paid.

 

(d)          Whenever any Non-Excluded Taxes or Other Taxes are payable by
Borrowers, as promptly as possible thereafter Borrowers shall send to Lender a
certified copy of an original official receipt received by Borrowers showing
payment thereof. If Borrowers fail to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to Lender the
required receipts or other required documentary evidence or if any governmental
authority seeks to collect a Non-Excluded Tax or Other Tax directly from Lender
for any other reason, Borrowers shall indemnify Lender on an after-tax basis for
any incremental taxes, interest or penalties that may become payable by Lender.

 

(e)          The agreements in this Section shall survive the satisfaction and
payment of the Obligations and the termination of this Agreement.

 

2.9         All Loans to Constitute Single Obligation. The Loans shall
constitute one general obligation of Borrowers, and shall be secured by Lender’s
first priority security interest in and Lien upon all of the Collateral and by
all other security interests, Liens, claims and encumbrances heretofore, now or
at any time or times hereafter granted by Borrowers to Lender.

 

2.10       Fees.

 

(a)          Revolving Loan and Term Loan A Commitment Fee. Borrowers shall
jointly and severally pay to Lender a commitment fee with respect to the
Revolving Loans and Term Loan A in the amount of One Hundred Thousand and No/100
Dollars ($100,000.00), which commitment fee shall be fully earned by and payable
to Lender on the Closing Date.

 

(b)          Term Loan B Commitment Fee. Borrowers shall jointly and severally
pay to Lender a commitment fee with respect to Term Loan B in the amount of One
Hundred Sixty Thousand and No/100 Dollars ($160,000.00), which commitment fee
shall be fully earned by and payable to Lender on the Closing Date.

 

(c)          Unused Commitment Fee. Borrowers shall jointly and severally pay to
Lender an unused commitment fee of one-quarter of one percent (0.25%) of the
difference between the Revolving Loan Commitment and the average daily balance
of the Revolving Loans for each month, which fee shall be fully earned by Lender
and payable monthly in arrears on the first Business Day of each month. Said fee
shall be calculated on the basis of a 360 day year.

 

-32-

 

 

(d)          Note Processing Fees. Borrowers shall jointly and severally pay to
Lender (i) a note processing fee with respect to the Revolving Loans in the
amount of $900.00, and (ii) a note processing fee with respect to Term Loan A in
the amount of $900.00, each of which fee shall be fully earned by and payable to
Lender on the Closing Date.

 

(e)          Compounding Deferred Fee. Borrowers agree to jointly and severally
pay to Lender (through its Mezzanine Finance Group) the Compounding Deferred
Fee. The amount of the Compounding Deferred Fee, as of any date, shall be
determined by Lender as follows:

 

(i)          On each Annual Determination Date, Lender will determine the
Accrued CDF Amount for the Annual Period then ended;

 

(ii)         In addition to Lender’s determination pursuant to clause (i) above,
on each Annual Determination Date (other than the First Annual Determination
Date), Lender will determine the Compounded CDF Amount for the Annual Period
then ended; and

 

(iii)        In addition to Lender’s determination pursuant to clauses (i) and
(ii) above, if Term Loan B is paid in full or in part on an Interim
Determination Date, then Lender will determine, as of such Interim Determination
Date: (a) the Interim Accrued CDF Amount for the Interim Period then ended and
(b) the Interim Compounded CDF Amount for the Interim Period then ended.

 

The Compounding Deferred Fee shall be due and payable in full on the earlier of
the Term Loan B Maturity Date (whether by acceleration, the occurrence of any
event requiring prepayment in full or otherwise) or the date on which Term Loan
B is paid in full. The Compounding Deferred Fee shall be fully earned as accrued
and once paid shall not be refundable in whole or in part under any
circumstances. An example of the determination of the Compounding Deferred Fee
(assuming that Term Loan B is paid in full on the Term Loan B Maturity Date and
Term Loan B remains at a constant principal balance equal to $8,000,000) is
shown on Exhibit B attached hereto and made a part hereof (the “CDF Exhibit”).

 

All capitalized terms used in this Section 2.10(e) but not defined in this
Section or in Section 1.1 shall have the meanings ascribed to such terms as set
forth on Exhibit A attached hereto.

 

Section 3.          CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, Lender shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred.

 

3.1           Loan Documents. Borrowers shall have failed to execute and deliver
to Lender any of the following Loan Documents, all of which must be satisfactory
to Lender and Lender’s counsel in form, substance and execution:

 

-33-

 

 

(a)          Loan Agreement. This Agreement, duly executed by Borrowers.

 

(b)          Revolving Note. The Revolving Note, duly executed by Borrowers.

 

(c)          Term Notes. Each of Term Note A and Term Note B, duly executed by
Borrowers.

 

(d)          Pledge Agreements. Each of the Pledge Agreements, duly executed by
each of the parties thereto, together with original Membership Certificate(s),
Stock Certificate(s) and Partnership Certificate(s), together with Stock Powers
and Assignments Separate from Certificate executed in blank.

 

(e)          Capital Contribution Agreement. The Capital Contribution Agreement,
duly executed by each of the parties thereto.

 

(f)          Amendment to Subordination and Intercreditor Agreement. That
certain Seventh Amendment to Subordination and Intercreditor Agreement dated as
of even date herewith by and among Legg Mason/Brookside Pecks, Borrowers and
Lender, in form and substance acceptable to Lender, duly executed by each of the
parties thereto.

 

(g)          Amendment to Amended and Restated Securities Purchase Agreement.
That certain Second Amendment to the Securities Purchase Agreement dated as of
even date herewith by and among Legg Mason/Brookside Pecks and Borrowers, in
form and substance acceptable to Lender, duly executed by each of the parties
thereto.

 

(h)          Borrowing Base Certificate. A Borrowing Base Certificate in the
form prepared by Lender, certified as accurate by Borrowers and acceptable to
Lender in its sole discretion.

 

(i)           Search Results; Lien Terminations. Copies of UCC search reports
dated such a date as is reasonably acceptable to Lender, listing all effective
financing statements which name a Borrower, under such Borrower’s present names
and any previous names, as debtors, together with (i) copies of such financing
statements, (ii) payoff letters evidencing repayment in full of all existing
Debt to be repaid, the termination of all agreements relating thereto and the
release of all Liens granted in connection therewith, with UCC or other
appropriate termination statements and documents effective to evidence the
foregoing (other than Permitted Liens), and (iii) such other UCC termination
statements as Lender may reasonably request.

 

(j)          Organizational and Authorization Document. Copies of (i) the
Certificate of Incorporation and By-Laws of BG Staffing, Inc., (ii) the Articles
of Incorporation and By-Laws of B G Staff Services, (iii) the Certificate of
Formation and Limited Liability Company Agreement of BG Staffing, LLC, (iv) the
Certificate of Limited Partnership and Limited Partnership Agreement of each of
BG Personnel Services and BG Personnel, (v) resolutions of the managers, members
and/or directors, as applicable, of each Borrower (or of each general partner of
Borrower with respect to each of BG Personnel Services and BG Personnel),
approving and authorizing such Borrower’s delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby, (v)
signature and incumbency certificates of the officers, managers, members and
partners, as applicable, of each Borrower executing any of the Loan Documents,
each of which such Borrower hereby certifies to be true and complete, and in
full force and effect without modification, it being understood that Lender may
conclusively rely on each such document and certificate until formally advised
by such Borrower of any changes therein, and (vi) good standing certificates in
the state of formation, organization and/or incorporation of each Borrower and
in each other state requested by Lender.

 

-34-

 

 

(k)          Insurance. Evidence satisfactory to Lender of the existence of
insurance required to be maintained pursuant to Section 8.6, together with
evidence that Lender has been named as a lender’s loss payee and as an
additional insured on all related insurance policies.

 

(l)          Additional Documents. Such other certificates, financial
statements, schedules, resolutions, opinions of counsel, notes and other
documents which are provided for hereunder or which Lender shall require.

 

3.2           Event of Default. Any Event of Default, or Unmatured Event of
Default shall have occurred and be continuing.

 

3.3           Material Adverse Effect. The occurrence of any event having a
Material Adverse Effect upon any Borrower.

 

3.4           Litigation. Any litigation or governmental proceeding shall have
been instituted against a Borrower or any of its officers or shareholders having
a Materially Adverse Effect upon a Borrower.

 

3.5          Representations and Warranties. Any representation or warranty of a
Borrower contained herein or in any Loan Document shall be untrue or incorrect
in any material respect as of the date of any Loan as though made on such date,
except to the extent such representation or warranty expressly relates to an
earlier date.

 

Section 4.                       NOTES EVIDENCING LOANS.

 

4.1           Revolving Note. The Revolving Loans shall be evidenced by the
Revolving Note. At each time any Revolving Loan shall be requested hereunder or
a repayment made in whole or in part thereon, a notation thereof shall be made
on the books and records of Lender. All amounts recorded shall be, absent
manifest error, conclusive and binding evidence of (i) the principal amount of
the Revolving Loans advanced hereunder, (ii) any accrued and unpaid interest
owing on the Revolving Loans, and (iii) all amounts repaid on the Revolving
Loans. The failure to record any such amount or any error in recording such
amounts shall not, however, limit or otherwise affect the obligations of
Borrowers under the Revolving Note to repay the principal amount of the
Revolving Loans, together with all interest accruing thereon.

 

-35-

 

 

4.2           Term Note A. Term Loan A shall be evidenced by Term Note A. At the
time of the initial disbursement of Term Loan A, at each time any additional
disbursement is made under Term Loan A or a repayment made in whole or in part
thereon, a notation thereof shall be made on the books and records of Lender.
All amounts recorded shall be, absent demonstrable error, conclusive and binding
evidence of (i) the principal amount of Term Loan A advanced hereunder, (ii) any
accrued and unpaid interest owing on Term Loan A and (iii) all amounts repaid on
Term Loan A. The failure to record any such amount or any error in recording
such amounts shall not, however, limit or otherwise affect the obligations of
Borrowers under Term Note A to repay the principal amount of Term Loan A,
together with all interest accruing thereon.

 

4.3           Term Note B. Term Loan B shall be evidenced by Term Note B. At the
time of the initial disbursement of Term Loan B, at each time any additional
disbursement is made under Term Loan B or a repayment made in whole or in part
thereon, a notation thereof shall be made on the books and records of Lender.
All amounts recorded shall be, absent demonstrable error, conclusive and binding
evidence of (i) the principal amount of Term Loan B advanced hereunder, (ii) any
accrued and unpaid interest owing on Term Loan B and (iii) all amounts repaid on
Term Loan B. The failure to record any such amount or any error in recording
such amounts shall not, however, limit or otherwise affect the obligations of
Borrowers under Term Note B to repay the principal amount of Term Loan B,
together with all interest accruing thereon.

 

Section 5.         MANNER OF BORROWING.

 

5.1           Borrowing Procedures. Each Loan shall be made available to
Borrowers upon any written, verbal, electronic, telephonic or telecopy loan
request which Lender in good faith believes to emanate from a properly
authorized representative of Borrowers, whether or not that is in fact the case.
Each such request shall be effective upon receipt by Lender, shall be
irrevocable, and shall specify the date, amount and type of borrowing. A request
for a direct advance must be received by Lender no later than 11:00 a.m.
Chicago, Illinois time, on the day it is to be funded. The proceeds of each
direct advance shall be made available at the office of Lender by credit to the
account of Borrowers or by other means requested by Borrowers and acceptable to
Lender. Each Borrower does hereby irrevocably confirm, ratify and approve all
such advances by Lender and does hereby indemnify Lender against losses and
expenses (including court costs, attorneys’ and paralegals’ fees) and shall hold
Lender harmless with respect thereto.

 

5.2           Reserved.

 

5.3           Automatic Debit. In order to effectuate the timely payment of any
of the Obligations when due, each Borrower hereby authorizes and directs Lender,
at Lender’s option, to (a) debit the amount of the Obligations to account number
7234892540, or (b) make a Revolving Loan hereunder to pay the amount of the
Obligations.

 

5.4           Discretionary Disbursements. Lender, in its sole and absolute
discretion, may immediately upon notice to Borrowers, disburse any or all
proceeds of the Loans made or available to Borrowers pursuant to this Agreement
to pay any fees, costs, expenses or other amounts required to be paid by
Borrowers hereunder and not so paid. All monies so disbursed shall be a part of
the Obligations, payable by Borrowers on demand from Lender.

 

-36-

 

 

Section 6.         SECURITY FOR THE OBLIGATIONS.

 

6.1           Security for Obligations. As security for the payment and
performance of the Obligations, each Borrower does hereby pledge, assign,
transfer, deliver and grant to Lender, and does hereby continue to pledge,
assign, transfer, deliver and grant to Lender, for its own benefit and as agent
for its Affiliates, a continuing and unconditional first priority security
interest in and to any and all property of such Borrower, of any kind or
description, tangible or intangible, wheresoever located and whether now
existing or hereafter arising or acquired, including the following (all of which
property, along with the products and proceeds therefrom, are individually and
collectively referred to as the “Collateral”):

 

(a)          all property of, or for the account of, such Borrower now or
hereafter coming into the possession, control or custody of, or in transit to,
Lender or any agent or bailee for Lender or any parent, Affiliate or Subsidiary
of Lender or any participant with Lender in the Loans (whether for safekeeping,
deposit, collection, custody, pledge, transmission or otherwise), including all
earnings, dividends, interest, or other rights in connection therewith and the
products and proceeds therefrom, including the proceeds of insurance thereon;
and

 

(b)          the additional property of such Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of such
Borrower’s books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of such Borrower’s right,
title and interest in and to all computer software required to utilize, create,
maintain and process any such records or data on electronic media, identified
and set forth as follows:

 

(i)          All Accounts and all Goods whose sale, lease or other disposition
by such Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, such Borrower, or rejected or refused by
an Account Debtor;

 

(ii)         All Inventory, including raw materials, work-in-process and
finished goods;

 

(iii)        All Goods (other than Inventory), including embedded software,
Equipment, vehicles, furniture and Fixtures;

 

(iv)        All Software and computer programs;

 

(v)         All Securities, Investment Property, Financial Assets and Deposit
Accounts;

 

(vi)        All Chattel Paper, Electronic Chattel Paper, Instruments, Documents,
Letter-of-Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims, if any, hereinafter listed, and General
Intangibles, including Payment Intangibles; and

 

-37-

 

 

(vii)       All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.

 

6.2         Other Collateral. In addition, the Obligations are also secured by
the Pledge Agreements, the Trademark Security Agreements, the BG Assignment of
Undertakings, the BG Collateral Assignment, the InStaff Collateral Assignment,
the InStaff Assignment of Undertakings, the API Assignment of Undertakings and
the JNA Assignment of Undertakings.

 

6.3         Possession and Transfer of Collateral. Unless an Event of Default
exists hereunder, Borrowers shall be entitled to possession or use of the
Collateral (other than Instruments or Documents, Tangible Chattel Paper,
Investment Property consisting of certificated securities and other Collateral
required to be delivered to Lender pursuant to this Section 6). The cancellation
or surrender of any Note, upon payment or otherwise, shall not affect the right
of Lender to retain the Collateral for any other of the Obligations.

 

6.4         Financing Statements. Each Borrower shall, at Lender’s request, at
any time and from time to time, execute and deliver to Lender such financing
statements, amendments and other documents and do such acts as Lender deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in the Collateral in favor of Lender, free and clear
of all Liens and claims and rights of third parties whatsoever, except Permitted
Liens. Each Borrower hereby irrevocably authorizes Lender at any time, and from
time to time, to file in any jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) is comprised of all
assets of such Borrower or words of similar effect, regardless of whether any
particular asset comprising a part of the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed, or (ii) as being of an equal or
lesser scope or within greater detail as the grant of the security interest set
forth herein, and (b) contain any other information required by Section 5 of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
such Borrower is an organization, the type of organization and any
Organizational Identification Number issued to such Borrower, and (ii) in the
case of a financing statement filed as a fixture filing or indicating Collateral
as as-extracted collateral or timber to be cut, a sufficient description of the
real property to which the Collateral relates. Each Borrower hereby agrees that
a photocopy or other reproduction of this Agreement is sufficient for filing as
a financing statement and such Borrower authorizes Lender to file this Agreement
as a financing statement in any jurisdiction. Each Borrower agrees to furnish
any such information to Lender promptly upon request. Each Borrower further
ratifies and affirms its authorization for any financing statements and/or
amendments thereto, executed and filed by Lender in any jurisdiction prior to
the date of this Agreement. In addition, each Borrower shall make appropriate
entries on its books and records disclosing Lender’s security interests in the
Collateral.

 

-38-

 

 

6.5           Reserved.

 

6.6           Preservation of the Collateral. Lender may, but is not required,
to take such actions from time to time as Lender deems appropriate to maintain
or protect the Collateral. Lender shall have exercised reasonable care in the
custody and preservation of the Collateral if Lender takes such action as
Borrowers shall reasonably request in writing which is not inconsistent with
Lender’s status as a secured party, but the failure of Lender to comply with any
such request shall not be deemed a failure to exercise reasonable care;
provided, however, Lender’s responsibility for the safekeeping of the Collateral
shall (i) be deemed reasonable if such Collateral is accorded treatment
substantially equal to that which Lender accords its own property, and (ii) not
extend to matters beyond the control of Lender, including acts of God, war,
insurrection, riot or governmental actions. In addition, any failure of Lender
to preserve or protect any rights with respect to the Collateral against prior
or third parties, or to do any act with respect to preservation of the
Collateral, not so requested by Borrowers, shall not be deemed a failure to
exercise reasonable care in the custody or preservation of the Collateral.
Borrowers shall have the sole responsibility for taking such action as may be
necessary, from time to time, to preserve all rights of Borrowers and Lender in
the Collateral against prior or third parties. Without limiting the generality
of the foregoing, where Collateral consists in whole or in part of securities,
each Borrower represents to, and covenants with, Lender that such Borrower has
made arrangements for keeping informed of changes or potential changes affecting
the securities (including rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and each
Borrower agrees that Lender shall have no responsibility or liability for
informing such Borrower of any such or other changes or potential changes or for
taking any action or omitting to take any action with respect thereto.

 

6.7           Other Actions as to any and all Collateral. Each Borrower further
agrees to take any other action reasonably requested by Lender to ensure the
attachment, perfection and first priority of, and the ability of Lender to
enforce, Lender’s security interest in any and all of the Collateral, including
(a) causing Lender’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Lender to enforce, Lender’s security
interest in such Collateral, (b) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Lender to enforce, Lender’s security interest in such Collateral, (c)
obtaining governmental and other third party consents and approvals, including
any consent of any licensor, lessor or other Person obligated on Collateral, (d)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to Lender, and (e) taking all actions required by the UCC in effect
from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction. Each
Borrower further agrees to indemnify and hold Lender harmless against claims of
any Persons not a party to this Agreement concerning disputes arising over the
Collateral.

 

6.8           Collateral in the Possession of a Warehouseman or Bailee. If any
of the Collateral at any time is in the possession of a warehouseman or bailee,
Borrowers shall promptly notify Lender thereof, and shall promptly obtain a
Collateral Access Agreement. Lender agrees with Borrowers that Lender shall not
give any instructions to such warehouseman or bailee pursuant to such Collateral
Access Agreement unless an Event of Default has occurred and is continuing, or
would occur after taking into account any action by Borrowers with respect to
the warehouseman or bailee.

 

-39-

 

 

6.9           Letter-of-Credit Rights. If a Borrower at any time is a
beneficiary under a letter of credit now or hereafter issued in favor of such
Borrower, such Borrower shall promptly notify Lender thereof and, at the request
and option of Lender, such Borrower shall, pursuant to an agreement in form and
substance satisfactory to Lender, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to Lender of the
proceeds of any drawing under the letter of credit, or (ii) arrange for Lender
to become the transferee beneficiary of the letter of credit, with Lender
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement.

 

6.10         Commercial Tort Claims. If a Borrower shall at any time hold or
acquire a Commercial Tort Claim, such Borrower shall immediately notify Lender
in writing signed by such Borrower of the details thereof and grant to Lender in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, in each case in form and substance satisfactory to
Lender, and shall execute any amendments hereto deemed reasonably necessary by
Lender to perfect its security interest in such Commercial Tort Claim.

 

6.11         Electronic Chattel Paper and Transferable Records. If a Borrower at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Borrower shall promptly notify Lender thereof and, at the
request of Lender, shall take such action as Lender may reasonably request to
vest in Lender control under Section 9-105 of the UCC of such electronic chattel
paper or control under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. Lender agrees with Borrowers that Lender will arrange,
pursuant to procedures satisfactory to Lender and so long as such procedures
will not result in Lender’s loss of control, for Borrowers to make alterations
to the electronic chattel paper or transferable record permitted under Section
9-105 of the UCC or, as the case may be, Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to make without loss of
control.

 

Section 7.          REPRESENTATIONS AND WARRANTIES.

 

To induce Lender to make the Loans, each Borrower make the following
representations and warranties to Lender, each of which shall survive the
execution and delivery of this Agreement:

 

-40-

 

 

7.1           Borrower Organization and Name. BG Staffing, Inc. is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with full and adequate power to carry on and conduct its
business as presently conducted. BG Staffing, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with full and adequate power to carry on and conduct its
business as presently conducted. BG Personnel Services is a limited partnership,
duly formed, validly existing and in good standing under the laws of the State
of Texas, with full and adequate power to carry on and conduct its business as
presently conducted. BG Personnel is a limited partnership, duly formed, validly
existing and in good standing under the laws of the State of Texas, with full
and adequate power to carry on and conduct its business as presently conducted.
B G Staff Services is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Texas, with full and adequate power
to carry on and conduct its business as presently conducted. Each Borrower is
duly licensed or qualified in all foreign jurisdictions wherein the nature of
its activities require such qualification or licensing, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect. The exact legal name of each Borrower is as set forth in the first
paragraph of this Agreement, and no Borrower currently conducts, nor has it
during the last five (5) years conducted, business under any other name or trade
name, except that BG Staffing, Inc.’s previous legal name was “LTN Staffing,
LLC” and has during the last five (5) years conducted business under that name.
Each Borrower’s Organizational Identification Number is as follows:

 

Borrower   State of Formation,
Organization or Incorporation   Organizational Identification
Number           BG Staffing, Inc.   Delaware   4413480 BG Staffing, LLC  
Delaware   4807904 BG Personnel Services   Texas   800273626 BG Personnel  
Texas   800273430 B G Staff Services   Texas   133521800

 

7.2           Authorization. Each Borrower has full right, power and authority
to enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of its duties and
obligations under this Agreement and the other Loan Documents. The execution and
delivery of this Agreement and the other Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the Certificate of
Incorporation or By-Laws of BG Staffing, Inc., the Certificate of Formation or
Limited Liability Company Agreement of BG Staffing, LLC, the Certificate of
Limited Partnership or the Limited Partnership Agreement of BG Personnel
Services or BG Personnel or the Articles of Incorporation or the By-Laws of B G
Staff Services. All necessary and appropriate action has been taken on the part
of each Borrower to authorize the execution and delivery of this Agreement and
the Loan Documents.

 

7.3           Validity and Binding Nature. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of each Borrower,
enforceable against each Borrower in accordance with their terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

 

-41-

 

 

7.4           Consent; Absence of Breach. The execution, delivery and
performance of this Agreement, the other Loan Documents and any other documents
or instruments to be executed and delivered by Borrowers in connection with the
Loans, and the borrowings by Borrowers hereunder, do not and will not (a)
require any consent, approval, authorization of, or filings with, notice to or
other act by or in respect of, any governmental authority or any other Person
(other than any consent or approval which has been obtained and is in full force
and effect); (b) conflict with (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority, (ii) the Certificate of Incorporation or By-Laws of BG Staffing,
Inc.,, the Certificate of Formation or Limited Liability Company Agreement of BG
Staffing, LLC, the Certificate of Limited Partnership or the Limited Partnership
Agreement of BG Personnel Services or BG Personnel or the Articles of
Incorporation or the By-Laws of B G Staff Services, or (iii) any material
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon Borrowers or any of their respective properties or
assets; or (c) require, or result in, the creation or imposition of any Lien on
any asset of a Borrower, other than Liens in favor of Lender created pursuant to
this Agreement.

 

7.5           Ownership of Properties; Liens. Each Borrower is the sole owner of
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.

 

7.6           Equity Ownership. All issued and outstanding Capital Securities of
each Borrower and each of such Borrower’s Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of Lender, if any, and such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities. As of the date hereof, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of a
Borrower and each of such Borrower’s Subsidiaries, other than (i) pre-emptive
rights in favor of Legg Mason/Brookside Pecks under the Securities Purchase
Agreement, and (ii) the warrants held by Brookside Mezzanine Fund II, L.P. and
by Legg Mason SBIC Mezzanine, L.P.

 

7.7           Intellectual Property. Set forth on Schedule 7.7 is a complete
list of all patents, applications for patents, trademarks, applications to
register trademarks, service marks, applications to register service marks, mask
works, trade dress and copyrights for which any Borrower is the owner of record.
Each Borrower owns and possesses or has a license or other right to use all
Intellectual Property, as are necessary for the conduct of the businesses of
such Borrower, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Effect upon such Borrower, and
no material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property nor does such Borrower know of any
valid basis for any such claim.

 

7.8           Financial Statements. All financial statements submitted to Lender
have been prepared in accordance with sound accounting practices and GAAP on a
basis, except as otherwise noted therein, consistent with the previous fiscal
year and present fairly the financial condition of Borrowers and the results of
the operations for Borrowers as of such date and for the periods indicated.
Since the date of the most recent financial statement submitted by Borrowers to
Lender, there has been no change in the financial condition or in the assets or
liabilities of a Borrower having a Material Adverse Effect on such Borrower.

 

-42-

 

 

7.9           Litigation and Contingent Liabilities. There is no litigation,
arbitration proceeding, demand, charge, claim, petition or governmental
investigation or proceeding pending or threatened against a Borrower, which, if
adversely determined, might reasonably be expected to have a Material Adverse
Effect upon such Borrower, except as set forth in Schedule 7.9. Other than any
liability incident to such litigation or proceedings, no Borrower has any
material guarantee obligations, contingent liabilities, liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including
any interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not fully-reflected or fully
reserved for in the most recent audited financial statements delivered pursuant
to Section 8.8(a) or fully-reflected or fully reserved for in the most recent
quarterly financial statements delivered pursuant to Section 8.8(b) and not
permitted by Section 9.1.

 

7.10         Event of Default. No Event of Default or Unmatured Event of Default
exists or would result from the incurrence by a Borrower of any of the
Obligations hereunder or under any of the other Loan Document, and no Borrower
is in default (without regard to grace or cure periods) under any other contract
or agreement to which it is a party.

 

7.11         Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding (or
threatened litigation or proceeding or basis therefor) exists which (a) would
have a Material Adverse Effect upon any Borrower, or (b) would constitute an
Event of Default or an Unmatured Event of Default.

 

7.12         Environmental Laws and Hazardous Substances. No Borrower has
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Substances, on or off any of the premises of such
Borrower (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder. Each Borrower will comply in all material respects
with all Environmental Laws and will obtain all licenses, permits certificates,
approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of each Borrower’s knowledge, threatened, and each Borrower shall
immediately notify Lender upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
non-compliance with, or violation of, the requirements of any Environmental Law
by such Borrower or the release, spill or discharge, threatened or actual, of
any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Material or any other environmental, health or safety matter, which affects such
Borrower or its business, operations or assets or any properties at which such
Borrower has transported, stored or disposed of any Hazardous Substances. No
Borrower has any material liability, contingent or otherwise, in connection with
a release, spill or discharge, threatened or actual, of any Hazardous Substances
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Material. Each Borrower
further agrees to allow Lender or its agent access to the properties of such
Borrower to confirm compliance with all Environmental Laws, and each Borrower
shall, following determination by Lender that there is non-compliance, or any
condition which requires any action by or on behalf of such Borrower in order to
avoid any non-compliance, with any Environmental Law, at such Borrower’s sole
expense, cause an independent environmental engineer acceptable to Lender to
conduct such tests of the relevant site as are appropriate, and prepare and
deliver a report setting forth the result of such tests, a proposed plan for
remediation and an estimate of the costs thereof.

 

-43-

 

 

7.13         Solvency, etc. As of the date hereof, and immediately prior to and
after giving effect to each Loan hereunder and the use of the proceeds thereof,
(a) the present fair saleable value of each Borrower’s assets is not less than
the amount that will be required to pay the probable liability on its debts as
they become absolute and matured, (b) each Borrower is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(c) no Borrower intends to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
(d) no Borrower is engaged in business or a transaction, and nor is about to
engage in business or a transaction, for which its property would constitute
unreasonably small capital.

 

7.14         ERISA Obligations. All Employee Plans of each Borrower meet the
minimum funding standards of Section 302 of ERISA and 412 of the Internal
Revenue Code where applicable, and each such Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Plans, unless approved by the appropriate governmental agencies. Each Borrower
has promptly paid and discharged all obligations and liabilities arising under
the Employee Retirement Income Security Act of 1974 (“ERISA”) of a character
which if unpaid or unperformed might result in the imposition of a Lien against
any of its properties or assets.

 

7.15         Labor Relations. Except as could not be reasonably be expected to
have a Material Adverse Effect, (i) there are no strikes, lockouts or other
labor disputes against any Borrower or threatened, (ii) hours worked by and
payment made to employees of any Borrower have not been in violation of the Fair
Labor Standards Act or any other applicable law, and (ii) no unfair labor
practice complaint is pending against any Borrower or threatened before any
governmental authority.

 

7.16         Security Interest. This Agreement creates a valid security interest
in favor of Lender in the Collateral and, when properly perfected by filing in
the appropriate jurisdictions, or by possession or Control of such Collateral by
Lender or delivery of such Collateral to Lender, shall constitute a valid,
perfected, first-priority security interest in such Collateral. Each Borrower
hereby confirms to Lender that such Borrower has heretofore granted to Lender a
first priority security interest in and Lien upon substantially all of the
property of such Borrower to secure the Obligations. Each Borrower hereby
reaffirms its grant of such security interest and Lien to Lender for such
purpose in all respects.

 

-44-

 

 

7.17         Lending Relationship. The relationship hereby created between
Borrowers and Lender is and has been conducted on an open and arm’s length basis
in which no fiduciary relationship exists, and Borrowers have not relied and are
not relying on any such fiduciary relationship in executing this Agreement and
in consummating the Loans. Lender represents that it will receive any Note
payable to its order as evidence of a bank loan.

 

7.18         Business Loan. The Loans, including interest rate, fees and charges
as contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, Borrowers or any property
securing the Loans. Notwithstanding anything to the contrary contained herein,
the maximum interest rate changed under this Agreement and the Notes shall not
exceed the maximum lawful rate of interest permitted under applicable usury
laws, now or hereafter enacted.

 

7.19         Taxes. Each Borrower has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, governmental
charges and assessments due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books, are insured against or bonded over to
the satisfaction of Lender and the contesting of such payment does not create a
Lien on the Collateral which is not a Permitted Lien. There is no controversy or
objection pending or threatened in respect of any tax returns of any Borrower.
Each Borrower has made adequate reserves on its books and records in accordance
with GAAP for all taxes that have accrued but which are not yet due and payable.

 

7.20         Compliance with Regulation U. No portion of the proceeds of the
Loans shall be used by a Borrower, or any Affiliate of a Borrower, either
directly or indirectly, for the purpose of purchasing or carrying any margin
stock, within the meaning of Regulation U as adopted by the Board of Governors
of the Federal Reserve System or any successor thereto.

 

7.21         Governmental Regulation. No Borrower is, or after giving effect to
any loan, will be, subject to regulation under the Federal Power Act, the ICC
Termination Act of 1995 or the Investment Company Act of 1940 or to any federal
or state statute or regulation limiting its ability to incur indebtedness for
borrowed money.

 

7.22         Bank Accounts. All Deposit Accounts and operating bank accounts of
Borrowers are located at Lender and no Borrower has any other Deposit Accounts
except those listed on Schedule 7.22 attached hereto.

 

7.23         Place of Business. The principal place of business and books and
records of each Borrower is set forth in the preamble to this Agreement, and the
location of all Collateral, if other than at such principal place of business,
is as set forth on Schedule 7.23 attached hereto and made a part hereof, and
each Borrower shall promptly notify Lender of any change in such location(s). No
Borrower will remove or permit the Collateral to be removed from such
location(s) without the prior written consent of Lender, except for Inventory
sold in the usual and ordinary course of such Borrower’s business.

 

-45-

 

 

7.24         Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by Borrowers to Lender for purposes of, or in connection with, this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of Borrowers to Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by Lender that any
projections and forecasts provided by Borrowers are based on good faith
estimates and assumptions believed by Borrowers to be reasonable as of the date
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

 

7.25         Purchase Transaction Documents. Borrowers have delivered to Lender
complete and correct copies of each of the Purchase Transaction Documents,
including all schedules and exhibits thereto. Each Purchase Transaction Document
sets forth the entire agreement and understanding of the parties thereto
relating to the subject matter thereof, and there are no other agreements,
arrangements or understandings, written or oral, relating to the matters covered
thereby. The execution, delivery and performance of each Purchase Transaction
Document has been duly authorized by all necessary action (including, without
limitation, the obtaining of any consent of shareholders, members, managements,
partners or other holders of Capital Securities required by law or by any
applicable corporate, limited liability company, partnership or other
organizational documents) on the part of each Borrower and, to the best
knowledge of each Borrower, each other party thereto. No authorization or
approval or other action by, and no notice to filing with or license from, any
governmental authority is required for the Purchase Transaction contemplated
thereby other than such as have been obtained on or prior to the Closing Date.
Each Purchase Transaction Document is the legal, valid and binding obligation of
the parties thereto, enforceable against such parties in accordance with its
terms. All conditions precedent to the Purchase Transaction Documents have been
fulfilled or (with the prior written consent of Lender) waived, no Purchase
Transaction Document has been amended or otherwise modified, and there has been
no breach of any material term or condition of any Purchase Transaction
Document.

 

7.26       Internal Controls.

 

(a)          Borrowers have established and shall maintain disclosure controls
and procedures (as such term is defined in Rule 13a-14 under the Exchange Act),
which (i) are designed to ensure that material information relating to Borrowers
is made known to Borrowers’ principal executive officers and their principal
financial officers or persons performing similar functions by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; (ii) have been evaluated for
effectiveness as a date within ninety (90) days prior to the filing of Company’s
most recent annual or quarterly report filed with the SEC; and (iii) are
effective in all material respects to perform the functions for which they were
established;

 

-46-

 

 

(b)          Based on the evaluation of its disclosure controls and procedures,
no Borrower is aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect such Borrower’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls or (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in any
Borrower’s internal controls; and

 

(c)          Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

 

(d)          Borrowers and their Subsidiaries are in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their property or business operations
non-compliance with which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  Neither any Borrower nor any
Subsidiary has received notice to the effect that its operations are not in
compliance with any of the requirements of applicable federal, state or local
environmental, health and safety statutes and regulations or are the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

7.27       Board Members. Set forth on Schedule 7.27 is a true, correct and
complete list of all of the members of the Board of Directors of BG Staffing,
Inc.

 

7.28       Subordination Agreement. All Obligations, including, without
limitation, those to pay principal of and interest on the Loans and fees and
expenses in connection therewith, constitute senior debt and all such
Obligations are entitled to the benefits of the subordination created by the
Subordination Agreement. Borrowers acknowledge that Lender is entering into this
Agreement and is making and/or continuing to make the Loans in reliance upon the
subordination of the Subordination Agreement and this Section 7.28.

 

-47-

 

 

Section 8.         AFFIRMATIVE COVENANTS.

 

8.1           Compliance with Bank Regulatory Requirements; Increased Costs. If
Lender shall reasonably determine that any Regulatory Change, or compliance by
Lender or any Person controlling Lender with any request or directive (whether
or not having the force of law) of any governmental authority, central bank or
comparable agency has or would have the effect of reducing the rate of return on
Lender’s or such controlling Person’s capital as a consequence of Lender’s
obligations hereunder to a level below that which Lender or such controlling
Person could have achieved but for such Regulatory Change or compliance (taking
into consideration Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by Lender or such controlling Person to
be material or would otherwise reduce the amount of any sum received or
receivable by Lender under this Agreement or under any Note with respect
thereto, then from time to time, upon demand by Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), Borrowers shall pay
directly to Lender or such controlling Person such additional amount as will
compensate Lender for such increased cost or such reduction, so long as such
amounts have accrued on or after the day which is one hundred eighty days (180)
days prior to the date on which Lender first made demand therefor.

 

8.2           Borrowers’ Existence. Each Borrower shall at all times preserve
and maintain (a) its existence and good standing in the jurisdiction of its
organization, and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect),
and shall at all times continue as a going concern in the business which such
Borrower is presently conducting.

 

8.3           Compliance With Laws. Each Borrower shall use the proceeds of the
Loans for working capital and other general corporate or business purposes not
in contravention of any requirements of law and not in violation of this
Agreement, and shall comply in all respects, including the conduct of its
business and operations and the use of its properties and assets, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect. In addition, and without limiting the foregoing
sentence, each Borrower shall (a) ensure, and cause each Subsidiary to ensure,
that no person who owns a controlling interest in or otherwise controls such
Borrower or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act (“BSA”)
laws and regulations, as amended.

 

8.4           Payment of Taxes and Liabilities. Each Borrower shall pay and
discharge, prior to delinquency and before penalties accrue thereon, all
property and other taxes, and all governmental charges or levies against it or
any of the Collateral, as well as claims of any kind which, if unpaid, could
become a Lien on any of its property; provided that the foregoing shall not
require a Borrower to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any of the Collateral, such
contest proceedings stay the foreclosure of such Lien or the sale of any portion
of the Collateral to satisfy such claim.

 

-48-

 

 

8.5           Maintain Property. Each Borrower shall at all times maintain,
preserve and keep its plant, properties and Equipment, including any Collateral,
in good repair, working order and condition, subject to ordinary wear and tear
and the right to dispose of obsolete or worn out Equipment in the ordinary
course of such Borrower’s business, and shall from time to time make all needful
and proper repairs, renewals, replacements, and additions thereto so that at all
times the efficiency thereof shall be fully preserved and maintained. Each
Borrower shall permit Lender to examine and inspect such plant, properties and
Equipment, including any Collateral, at all reasonable times.

 

8.6           Maintain Insurance. Each Borrower shall at all times maintain with
insurance companies reasonably acceptable to Lender, such insurance coverage as
may be required by any law or governmental regulation or court decree or order
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, including employers’, public and professional liability
risks, as is customarily maintained by companies similarly situated, and shall
have insured amounts no less than, and deductibles no higher than, are
reasonably acceptable to Lender. Each Borrower shall furnish to Lender a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by such Borrower, which shall be reasonably acceptable in
all respects to Lender. Each Borrower shall cause each issuer of an insurance
policy to provide Lender with an endorsement (i) showing Lender as lender’s loss
payee under a loss payable clause with respect to each policy of property or
casualty insurance and naming Lender as an additional insured with respect to
each policy of liability insurance; and (ii) providing that thirty (30) days
notice will be given to Lender prior to any cancellation of, material reduction
or change in coverage provided by or other material modification to such policy.
Each Borrower shall execute and deliver to Lender a collateral assignment, in
form and substance satisfactory to Lender, of each business interruption
insurance policy maintained by such Borrower.

 

In the event Borrowers either fail to provide Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then Lender, without waiving
or releasing any obligation or default by Borrowers hereunder, may at any time
(but shall be under no obligation to so act), obtain and maintain such policies
of insurance and pay such premiums and take any other action with respect
thereto, which Lender deems advisable. This insurance coverage (a) may, but need
not, protect Borrowers’ interests in such property, including the Collateral,
and (b) may not pay any claim made by, or against, Borrowers in connection with
such property, including the Collateral. Borrowers may later cancel any such
insurance purchased by Lender, but only after providing Lender with evidence
that Borrowers have obtained the insurance coverage required by this Section. If
Lender purchases insurance for the Collateral, Borrowers will be responsible for
the costs of that insurance, including interest and any other charges that may
be imposed with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the principal amount of the Loans owing hereunder. The costs of the
insurance may be more than the cost of the insurance Borrowers may be able to
obtain on its own.

 

-49-

 

 

8.7         ERISA Liabilities; Employee Plans. Each Borrower shall (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to such Borrower; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by such Borrower of any notice concerning the imposition of any withdrawal
liability or of the institution of any proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

8.8         Financial Statements. Borrowers shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and shall furnish to Lender or its
authorized representatives such information regarding the business affairs,
operations and financial condition of Borrowers, including:

 

(a)          (i) Promptly when available upon filing of the same with the SEC, a
copy of each filed amendment to the registration statement on Form S-1, and (ii)
promptly when available and in any event by no later than the earlier of (A)
within one hundred twenty (120) days after the close of each of its fiscal
years, and (B) the date of filing its annual report on Form 10-K with the SEC, a
copy of the annual audited financial statements of Borrowers, including
consolidated balance sheet, statement of income and retained earnings, statement
of cash flows for the fiscal year then ended and such other information
(including nonfinancial information) as Lender may request, in reasonable
detail, prepared and certified without adverse reference to going concern value
and without qualification by an independent auditor of recognized standing,
selected by Borrowers and reasonably acceptable to Lender;

 

(b)          Promptly when available and in any event by not later than the
earlier of (i) within one hundred twenty (120) days after the close of each of
its fiscal years, or (ii) the date of filing its annual report on Form 10-K with
the SEC, a copy of Borrowers’ annual report on Form 10-K filed with the SEC.

 

(c)          Promptly when available and in any event within thirty (30) days
after the end of each month, provided that with respect to each March, June,
September and December, by not later than the earlier of (i) thirty (30) days
following the end of such month, and (ii) the date of filing each quarterly
report on Form 10-Q with the SEC, a copy of the consolidated financial
statements of Borrowers regarding such month, including balance sheet, statement
of income and retained earnings, statement of cash flows for the month then
ended and such other information (including nonfinancial information) as Lender
may request, in reasonable detail, prepared and certified as true and correct by
Company’s treasurer or chief financial officer; and

 

-50-

 

 

(d)          Promptly when available and in any event by not later than the
earlier of (i) fifty (50) days following the end of each calendar quarter
(excluding the last calendar quarter of each calendar year), or (ii) the date of
filing each quarterly report on Form 10-Q with the SEC, a copy of Borrowers’
quarterly report on Form 10-Q filed with the SEC.

 

No change with respect to such accounting principles shall be made by Borrowers
without giving prior notification to Lender. Each Borrower represents and
warrants to Lender that the financial statements delivered to Lender at or prior
to the execution and delivery of this Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of such Borrower. Lender shall have the right at all times during
business hours to inspect the books and records of Borrowers and make extracts
therefrom.

 

8.9           Supplemental Financial Statements. Each Borrower shall immediately
upon receipt thereof, provide to Lender copies of interim and supplemental
reports if any, submitted to such Borrower by independent accountants in
connection with any interim audit or review of the books of such Borrower.

 

8.10         Borrowing Base Certificate. Borrowers shall, within thirty (30)
days after the end of each month, deliver to Lender a Borrowing Base Certificate
dated as of the last Business Day of such month, certified as true and correct
by an authorized representative of Borrowers and acceptable to Lender in its
reasonable discretion, provided, however, at any time an Event of Default
exists, Lender may require Borrowers to deliver Borrowing Base Certificates more
frequently.

 

8.11         Aged Accounts Schedule for Borrowers. Borrowers shall, within
thirty (30) days after the end of each month, deliver to Lender an aged schedule
of the Accounts of Borrowers, listing the name and amount due from each Account
Debtor and showing the aggregate amounts due from (a) 0-30 days, (b) 31-60 days,
(c) 61-90 days and (d) more than 90 days, and certified as accurate by
Borrowers’ treasurer or chief financial officer.

 

8.12         Covenant Compliance Certificate. Borrowers shall, within one
hundred twenty (120) days after the end of each fiscal year, and within thirty
(30) days after the end of each fiscal quarter ending in March, June and
September of each year, deliver to Lender a duly completed compliance
certificate, dated the date of such financial statements and certified as true
and correct by an appropriate officer of Borrowers, containing a computation of
each of the financial covenants set forth in Section 10 and stating that no
Borrower has become aware of any Event of Default or Unmatured Event of Default
that has occurred and is continuing or, if there is any such Event of Default or
Unmatured Event of Default describing it and the steps, if any, being taken to
cure it.

 

-51-

 

 

8.13         Field Audits; Right of Inspection. Each Borrower shall permit
Lender, during normal business hours, to inspect the Inventory, other tangible
assets and/or other business operations of such Borrower, to perform appraisals
of the Equipment of such Borrower, and to inspect, audit, check and make copies
of, and extracts from, the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to Inventory,
Accounts and any other Collateral, the results of which must be reasonably
satisfactory to Lender. All such inspections or audits by Lender shall be at
such Borrower’s sole expense; provided, however, that so long as no Event of
Default or Unmatured Event of Default exists, Borrowers shall not be required to
reimburse Lender for inspections or audits more frequently than once each fiscal
year.

 

8.14         Other Reports. Borrowers shall, within five (5) days after filing
the same with the SEC, provide to Lender a copy of each report on Form 8-K, each
proxy statement and each other filing made by Company with the SEC, including
all amendments thereto. Borrowers shall also, within such period of time as
Lender may reasonably request, deliver to Lender such other schedules and
reports as Lender may require, including, to the extent not already delivered to
Lender, any reports and financial statements required to be or actually
delivered or sent by or on behalf of Borrowers to Legg Mason/Brookside Pecks.

 

8.15         Reserved.

 

8.16         Collateral Records. Each Borrower shall keep full and accurate
books and records relating to the Collateral and shall mark such books and
records to indicate Lender’s Lien in the Collateral.

 

8.17         Intellectual Property. Each Borrower shall maintain, preserve and
renew all Intellectual Property necessary for the conduct of its business as and
where the same is currently located as heretofore or as hereafter conducted by
it. In addition, if any Borrower shall (i) become aware of any existing
Intellectual Property which is not set forth on Schedule 7.7, (ii) obtain rights
to any new Intellectual Property, (iii) become entitled to the benefit of any
Intellectual Property, which benefit is not in existence on the date hereof, or
(iv) take any action to revive or complete any abandoned, lapsed or dead
Intellectual Property application or to register any Intellectual Property,
Borrower shall give to Lender prompt written notice thereof and shall execute
and deliver to Lender an intellectual property security agreement in form and
substance acceptable to Lender to be filed with the U.S. Patent and Trademark
Office, U.S. Copyright Office or such other jurisdiction or authority as
applicable.

 

8.18         Notice of Proceedings. Each Borrower, promptly upon becoming aware,
shall give written notice to Lender of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by such
Borrower to Lender which has been instituted or, to the knowledge of such
Borrower, is threatened against such Borrower or to which any of its properties
is subject which might reasonably be expected to have a Material Adverse Effect.

 

8.19         Notice of Event of Default or Material Adverse Effect. Each
Borrower shall, promptly after knowledge thereof shall have come to the
attention of any officer, director, member or manager of such Borrower from any
source, and in any event within three (3) Business Days of such knowledge, give
notice to Lender in writing of the occurrence of any Event of Default or any
Unmatured Event of Default, or the occurrence of any condition or event having a
Material Adverse Effect.

 

-52-

 

 

8.20         Environmental Matters. If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of a Borrower, such Borrower shall cause the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, each Borrower shall
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of such Borrower of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, each
Borrower shall dispose of such Hazardous Substances, or of any other wastes,
only at licensed disposal facilities operating in compliance with Environmental
Laws.

 

8.21         Further Assurances. Each Borrower shall take such actions as are
necessary or as Lender may reasonably request from time to time to ensure that
the Obligations under the Loan Documents are secured by all of the assets of
such Borrower, in each case as Lender may determine, including (a) the execution
and delivery of security agreements, pledge agreements, mortgages, deeds of
trust, financing statements and other documents, and the filing or recording of
any of the foregoing, and (b) the delivery of certificated securities and other
collateral with respect to which perfection is obtained by possession.

 

8.22         Banking Relationship. BG Staffing, Inc. covenants and agrees, at
all times during the term of this Agreement, to utilize Lender as its primary
bank of account and depository for all financial services, including all
receipts, disbursements, cash management and related service.

 

8.23         Payroll Taxes. Borrowers shall, as soon as possible and in any
event within sixty (60) days after the end of each quarter, deliver to Lender a
copy of Borrowers’ quarterly federal tax return Form 941 filed for such quarter,
together with such other proof of payment of Borrowers’ payroll taxes, in form
and substance reasonably acceptable to Lender, as reasonably required by Lender
from time to time.

 

8.24         Mandatory Prepayment; Early Termination. Notwithstanding anything
to the contrary contained herein, Borrowers shall immediately repay the entire
principal balance of the Term Loans, together with interest, any fees (including
any prepayment fees) and any other amounts due thereunder, upon the occurrence
of the following event: the Revolving Loan facility terminates for any reason,
including, without limitation, termination of the Revolving Loan facility at the
request of Borrowers, termination resulting from failure by Lender to renew the
Revolving Loan facility for any reason, or termination as otherwise provided
under this Agreement or the other Loan Documents.

 

-53-

 

 

8.25         Securities Purchase Agreement Notices. Borrowers shall, as soon as
possible and in any event, within three (3) Business Days, provide Lender with
duplicate copies of each notice provided or delivered to or received from Legg
Mason/Brookside Pecks pursuant to the Securities Purchase Agreement or any of
the other Securities Purchase Agreement Documents. Without limitation of the
foregoing, Borrowers shall, as soon as possible and in any event, within three
(3) Business Days, provide to Lender copies of any notices of breach, “Default”
or “Event of Default” (as such terms are defined in the Securities Purchase
Agreement) received from Legg Mason/Brookside Pecks. Borrower shall also notify
Lender, as soon as possible and in any event, within three (3) Business Days of
the occurrence thereof, of any breach, “Default” or “Event of Default” (each as
defined in the Securities Purchase Agreement) under the Securities Purchase
Agreement or any of the other Securities Purchase Agreement Documents.

 

Section 9.         NEGATIVE COVENANTS.

 

9.1           Debt. No Borrower shall, either directly or indirectly, create,
assume, incur or have outstanding any Debt (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:

 

(i)          the Obligations under this Agreement and the other Loan Documents;

 

(ii)         obligations of such Borrower for Taxes, assessments, municipal or
other governmental charges;

 

(iii)        obligations of such Borrower for accounts payable, other than for
money borrowed, incurred in the ordinary course of business;

 

(iv)        Rate Management Obligations incurred in favor of Lender or an
Affiliate thereof for bona fide hedging purposes and not for speculation;

 

(v)        obligations of such Borrower for Earn Out Payables; and

 

(vi)       obligations under any Put Notes (as defined in the Securities
Purchase Agreement) hereafter issued by the Borrowers pursuant to the terms of
Section 6.16 of the Securities Purchase Agreement.

 

9.2         Encumbrances. No Borrower shall, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of such Borrower, whether owned at the date
hereof or hereafter acquired, except for Permitted Liens.

 

9.3         Investments. No Borrower shall, either directly or indirectly, make
or have outstanding any Investment, except:

 

(a)          contributions by such Borrower to the capital of any Wholly-Owned
Subsidiary which has granted a first perfected security interest in all of
its/their assets in favor of Lender, or by any Subsidiary to the capital of any
other domestic Wholly-Owned Subsidiary;

 

(b)          Investments constituting Debt permitted by Section 9.1;

 

-54-

 

 

(c)          Contingent Liabilities constituting Debt permitted by Section 9.1
or Liens permitted by Section 9.2;

 

(d)          Cash Equivalent Investments;

 

(e)          Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon bankruptcy or insolvency
of such account debtors; and

 

(f)          Investments listed on Schedule 9.3 as of the Closing Date.

 

provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.

 

9.4           Transfer; Merger; Sales. No Borrower shall, whether in one
transaction or a series of related transactions, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, except for (i) any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Wholly-Owned Subsidiary into such Borrower or into any other domestic
Wholly-Owned Subsidiary; (ii) any such purchase or other acquisition by such
Borrower or any domestic Wholly-Owned Subsidiary of the assets or equity
interests of any Wholly-Owned Subsidiary, (b) sell, assign (by operation of law
or otherwise), license, transfer, convey, lease or otherwise dispose of, or
grant any option with respect to, any of the Collateral of any Borrower or any
Subsidiary of any Borrower or Capital Securities of any Subsidiary of any
Borrower (including the sale of Capital Securities of any Subsidiary), except
for sales of Inventory in the ordinary course of business, or (c) sell or
assign, with or without recourse, any receivables.

 

9.5           Issuance of Capital Securities. No Borrower shall issue any
Capital Securities other than (a) with respect to BG Staffing, Inc., Capital
Securities that by their terms do not require the periodic payment of cash or
other property to the holders thereof, (b) with respect to BG Staffing, Inc.,
issuance of shares of such Borrower’s Common Securities pursuant to any employee
or director option program, benefit plan or compensation program, or (c) any
issuance of Capital Securities by a Subsidiary to such Borrower or another
Subsidiary in accordance with Section 9.6.

 

-55-

 

 

9.6           Distributions. No Borrower shall (a) make any distribution or
dividend, whether in cash or otherwise, to any of its equityholders, except that
a Borrower may make a distribution or dividend so long as (i) no Event of
Default or Unmatured Event of Default exists or would result from the making of
any such distribution or dividend, (ii) Borrowers are in pro forma compliance
with each of the financial covenants set forth in Section 10 of this Agreement
both before and after giving effect to such distribution or dividend, and (iii)
Term Loan B shall have been repaid in its entirety, (b) purchase or redeem any
of its equity interests or any warrants, options or other rights in respect
thereof, other than redemptions pursuant to Section 6.16 of the Securities
Purchase Agreement but subject to the terms and conditions of the Subordination
Agreement, (c) pay any Management Fees, Director Fees or similar fees without
the prior written consent of Lender, except that so long as no Event of Default
exists and Borrowers are in pro forma compliance with each of the financial
covenants set forth in Section 10 of this Agreement both before and after giving
effect to such payment, Borrowers may pay Management Fees to Taglich Brothers,
Inc. and its affiliates, and BG Staffing, Inc. may pay annual Director Fees to
each non-management director in the ordinary course of business, in a combined
amount not to exceed $175,000 in the aggregate in any one fiscal year, (d) make
any Earn Out Payments (i) unless Borrowers are in pro forma compliance with each
of the financial covenants set forth in Section 10 of this Agreement both before
and after giving effect to such Earn Out Payments, and (ii) so long as no Event
or Default or Unmatured Event of Default exists or would result therefrom, (e)
pay or prepay interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or any
other payment in respect of any Subordinated Debt, or (f) set aside funds for
any of the foregoing. Notwithstanding anything to the contrary contained in this
Section 9.6, so long as (a) no Event or Default or Unmatured Event of Default
exists or would result from the making of any such distribution, dividend or
payment, and (b) Borrowers are in pro forma compliance with each of the
financial covenants set forth in Section 10 of this Agreement both before and
after giving effect to such payment, (i) BG Staffing, Inc. may declare and pay
dividends in respect of its Capital Securities so long as such dividends are in
the form of the issuance of stock, warrants, options or other rights or
interests (none of which shall have any ‘put’ rights or be subject to mandatory
redemption) and do not include cash or notes or other property of BG Staffing,
Inc., and (ii) a Borrower may make a distribution or dividend to another
Borrower that has granted a first perfected security interest in all of its
assets in favor of Lender. Notwithstanding anything to the contrary contained
herein, (i) no Borrower shall make any cash Put Payments without the prior
written consent of the Lender, and (ii) no Borrower may make any cash interest
payments on any Put Notes (as defined in the Securities Purchase Agreement)
without the prior written consent of Lender, unless in each case BG Staffing,
Inc. has received in cash the amounts necessary to make each such payment from
equity capital contributions to BG Staffing, Inc. made for such purpose on terms
acceptable to Lender.

 

9.7           Transactions with Affiliates. No Borrower shall, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of such Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of such Borrower and upon fair and reasonable
terms which are fully disclosed to Lender and are no less favorable to such
Borrower than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate of such Borrower. Notwithstanding the foregoing,
director, officer and employee compensation (including bonuses and severance)
and other benefits (including retirement, health, stock option and other benefit
plans and indemnification arrangements) established by the Borrowers in good
faith, including, but not limited to the directors fees described in Section
9.6, shall not be prohibited by this Section 9.7.

 

-56-

 

 

9.8           Unconditional Purchase Obligations. No Borrower shall enter into
or be a party to any contract for the purchase of materials, supplies or other
property or services if such contract requires that payment be made by it
regardless of whether delivery is ever made of such materials, supplies or other
property or services.

 

9.9           Cancellation of Debt; Prepayment of Debt. No Borrower shall (i)
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business, (ii) prepay, purchase, redeem or otherwise
acquire for value prior to the stated maturity thereof all or any part of any
Debt of such Borrower or any other Borrower, if any, for borrowed money (other
than the Obligations, including, without limitation, Term Loan A and Term Loan
B), (iii) amend, modify or supplement in any way, or request any waiver of the
provisions of, any instrument providing for or evidencing any Debt of such
Borrower or any other Borrower, if any, for borrowed money or constituting the
deferred purchase price of property or assets, or (iv) enter into any agreement
under which it is responsible for the payment of Management Fees (other than the
existing management agreement by and between BG Staffing, Inc. and Taglich).

 

9.10         Inconsistent Agreements. No Borrower shall enter into any agreement
containing any provision which would (a) be violated or breached by any
borrowing by Borrower hereunder or by the performance by such Borrower or any
Subsidiary of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit such Borrower or any Subsidiary from granting to Lender a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to such Borrower or any other Subsidiary, or pay any
Debt owed to Borrower or any other Subsidiary, (ii) make loans or advances to
such Borrower or any other Subsidiary, or (iii) transfer any of its assets or
properties to such Borrower or any other Subsidiary, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases and
other secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt, and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

 

9.11         Bank Accounts. No Borrower shall establish any new Deposit Accounts
or other bank accounts, other than Deposit Accounts or other bank accounts
established at or with Lender without the prior written consent of Lender.

 

9.12         Business Activities; Change of Legal Status and Organizational
Documents. No Borrower shall (a) engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related
thereto, (b) change its name, its Organizational Identification Number, if it
has one, its type of organization, its jurisdiction of organization or other
legal structure, or (c) permit its charter, bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of Lender.

 

-57-

 

 

9.13       Purchase Transaction Documents. No Borrower shall amend or modify,
nor permit the amendment or modification of, any of the Purchase Transaction
Documents without the prior written consent of Lender.

 

9.14       Earn Out Payments. No Borrower shall make any Earn Out Payments to
any Person unless before and after giving effect to such payment, no Event of
Default exists hereunder or under any of the other Loan Documents.

 

9.15       Securities Purchase Agreement. No Borrower shall amend or modify, nor
permit the amendment or modification of, the Securities Purchase Agreement, the
Subordination Agreement or any of the other Securities Purchase Agreement
Documents, in each case without the prior written consent of Lender.

 

Section 10.      FINANCIAL COVENANTS.

 

10.1       Debt Service Coverage Ratio. Borrowers shall not permit the Debt
Service Coverage Ratio for the four fiscal quarter period ending in March 2014
and for the four fiscal quarter period ending in each fiscal quarter thereafter,
to be less than 1.20 to 1.00.

 

10.2       Total Funded Indebtedness to Adjusted EBITDA. As of the end of each
fiscal quarter of Borrowers for the four fiscal quarter period then ending,
Borrowers shall not permit the Total Funded Indebtedness to Adjusted EBITDA
Ratio to be greater than the maximum amount set forth below for the
corresponding period set forth below:

 

Four Fiscal Quarters Ended In:   Maximum Ratio March 2014   3.50 to 1.00 June
2014   3.25 to 1.00 September 2014   3.25 to 1.00 December 2014   3.00 to 1.00
March 2015   3.00 to 1.00 June 2015 and each   2.50 to 1.00 fiscal quarter
thereafter    

 

10.3       Adjusted EBITDA. Borrowers shall have, as of the end of each fiscal
quarter for the four fiscal quarters then ending, consolidated Adjusted EBITDA
of not less than Nine Million Five Hundred Thousand and No/100 Dollars
($9,500,000.00).

 

10.4       Capital Expenditures. Borrowers shall not incur Capital Expenditures
in an amount greater than Five Hundred Thousand and No/100 Dollars ($500,000.00)
in the aggregate in any one fiscal year.

 

Section 11.      EVENTS OF DEFAULT.

 

Borrowers, without notice or demand of any kind, shall be in default under this
Agreement upon the occurrence of any of the following events (each an “Event of
Default”).

 

-58-

 

 

11.1         Nonpayment of Obligations. Any amount due and owing on any Note or
any of the Obligations, whether by its terms or as otherwise provided herein, is
not paid when due.

 

11.2         Misrepresentation. Any oral or written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents or any other agreement with Lender shall be false when made or at any
time thereafter, or if any financial data or any other information now or
hereafter furnished to Lender by or on behalf of any Obligor shall prove to be
false, inaccurate or misleading in any material respect.

 

11.3         Nonperformance. Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement
and, if capable of being cured, such failure to perform or default in
performance continues for a period of thirty (30) days after a Borrower receives
notice or knowledge from any source of such failure to perform or default in
performance (provided, however, if such default is incapable of being cured
despite Borrowers’ good faith diligent efforts to do so within such thirty (30)
day period, such cure period shall be extended for a reasonable period of time,
but in no event greater than an additional fifteen (15) days beyond the initial
thirty (30) day period), or in the other Loan Documents or any other agreement
with Lender and such failure to perform or default in performance continues
beyond any applicable grace or cure period.

 

11.4         Default under Loan Documents. A default under any of the other Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.

 

11.5         Default under Other Debt. Any default by any Obligor in the payment
of any Debt for any other obligation beyond any period of grace provided with
respect thereto or in the performance of any other term, condition or covenant
contained in any agreement (including any capital or operating lease or any
agreement in connection with the deferred purchase price of property) under
which any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement.

 

11.6         Other Material Obligations. Any default in the payment when due, or
in the performance or observance of, any material obligation of, or condition
agreed to by, any Obligor with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have a Material Adverse Effect.

 

11.7         Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Obligor applies for, consents to, or acquiesces
in the appointment of a trustee, receiver or other custodian for such Obligor or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Obligor or for a
substantial part of the property of any thereof; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Obligor; or any Obligor takes any action to
authorize, or in furtherance of, any of the foregoing.

 

-59-

 

 

11.8         Judgments. The entry of any final judgment, decree, levy,
attachment, garnishment or other process in excess of $100,000 in the aggregate,
or the filing of any Lien against any Obligor which is not fully covered by
insurance, and such judgment or other process shall not have been, within thirty
(30) days from the entry thereof, (i) bonded over to the satisfaction of Lender
and appealed, (ii) vacated, or (iii) discharged.

 

11.9         Change in Control. The occurrence of any Change in Control, or the
transfer of any interest in, the pledge of, or conveyance of any of the Capital
Securities of any Borrower other than a pledge in favor of Lender.

 

11.10       Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, or the loss, theft, destruction, seizure or forfeiture,
or the occurrence of any deterioration or impairment of any of the Collateral or
any of the collateral under any security agreement securing any of the
Obligations, or any decline or depreciation in the value or market price thereof
(whether actual or reasonably anticipated), which causes the Collateral, in the
sole opinion of Lender acting in good faith, to become unsatisfactory as to
value or character, or which causes Lender to reasonably believe that it is
insecure and that the likelihood for repayment of the Obligations is or will
soon be impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by Borrowers to do any act deemed necessary by Lender to preserve and
maintain the value and collectability of the Collateral.

 

11.11       Reserved.

 

11.12       Rate Management Obligations. Nonpayment by any Borrower of any Rate
Management Obligation when due or the breach by any Borrower of any term,
provision or condition contained in any Rate Management Agreement.

 

11.13       Default under Securities Purchase Agreement. The occurrence of any
default or event of default under the Securities Purchase Agreement or any of
the other Securities Purchase Agreement Documents.

 

11.14       Subordination Agreement. The subordination provisions of the
Subordination Agreement or the Securities Purchase Agreement Documents shall for
any reason be revoked or invalid or otherwise cease to be in full force and
effect, or any Borrower or Legg Mason/Brookside Pecks (or any one or more of
them) shall contest in any manner in any judicial proceeding, the validity or
enforceability of the Subordination Agreement or deny that it has any further
liability or obligation thereunder, or the Obligations shall for any reason not
have the priority contemplated by the Subordination Agreement.

 

-60-

 

 

SECTION 12. REMEDIES.

 

Upon the occurrence of an Event of Default, Lender shall have all rights, powers
and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, Lender may, at its option upon the occurrence of an Event of Default,
declare its commitments to Borrowers to be terminated and all Obligations to be
immediately due and payable, provided, however, that upon the occurrence of an
Event of Default under Section 11.7, all commitments of Lender to Borrowers
shall immediately terminate and all Obligations shall be automatically due and
payable, all without demand, notice or further action of any kind required on
the part of Lender. Each Borrower hereby waives any and all presentment, demand,
notice of dishonor, protest, and all other notices and demands in connection
with the enforcement of Lender’s rights under the Loan Documents, and hereby
consents to, and waives notice of release, with or without consideration, of any
of Borrower or of any Collateral, notwithstanding anything contained herein or
in the Loan Documents to the contrary. In addition to the foregoing:

 

12.1         Possession and Assembly of Collateral. Lender may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which Lender already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may at any time enter into any of Borrowers’ premises where
any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and Lender shall have the right to store and
conduct a sale of the same in any of Borrowers’ premises without cost to Lender.
At Lender’s request, each Borrower will, at such Borrower’s sole expense,
assemble the Collateral and make it available to Lender at a place or places to
be designated by Lender which is reasonably convenient to Lender and such
Borrower.

 

12.2         Sale of Collateral. Lender may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as Lender may deem
proper, and Lender may purchase any or all of the Collateral at any such sale.
Each Borrower acknowledges that Lender may be unable to effect a public sale of
all or any portion of the Collateral because of certain legal and/or practical
restrictions and provisions which may be applicable to the Collateral and,
therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers. Each Borrower consents to any such
private sale so made even though at places and upon terms less favorable than if
the Collateral were sold at public sale. Lender shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. Lender may apply the net
proceeds, after deducting all costs, expenses, attorneys’ and paralegals’ fees
incurred or paid at any time in the collection, protection and sale of the
Collateral and the Obligations, to the payment of any Note and/or any of the
other Obligations, returning the excess proceeds, if any, to such Borrower.
Borrowers shall remain liable for any amount remaining unpaid after such
application, with interest at the Default Rate. Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by Lender at least ten (10) calendar days
before the date of such disposition. Each Borrower hereby confirms, approves and
ratifies all acts and deeds of Lender relating to the foregoing, and each part
thereof, and expressly waives any and all claims of any nature, kind or
description which it has or may hereafter have against Lender or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral. Each Borrower consents to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as Lender shall deem appropriate. Each Borrower
expressly absolves Lender from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or nonenforcement
of any rights or remedies under this Agreement.

 

-61-

 

 

12.3         Standards for Exercising Remedies. To the extent that applicable
law imposes duties on Lender to exercise remedies in a commercially reasonable
manner, each Borrower acknowledges and agrees that it is not commercially
unreasonable for Lender (a) to fail to incur expenses reasonably deemed
significant by Lender to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as such Borrower, for expressions
of interest in acquiring all or any portion of the Collateral, (g) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure Lender against risks of loss, collection or disposition
of Collateral or to provide to Lender a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by Lender, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Lender in the collection or disposition of any of the
Collateral. Each Borrower acknowledges that the purpose of this section is to
provide non-exhaustive indications of what actions or omissions by Lender would
not be commercially unreasonable in Lender’s exercise of remedies against the
Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
section. Without limitation upon the foregoing, nothing contained in this
section shall be construed to grant any rights to Borrowers or to impose any
duties on Lender that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this section.

 

12.4         UCC and Offset Rights. Lender may exercise, from time to time, any
and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and Lender, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as Lender may, from time to time, elect, any
indebtedness of Lender to any Obligor, however created or arising, including
balances, credits, deposits, accounts or moneys of such Obligor in the
possession, control or custody of, or in transit to Lender. Each Borrower, on
behalf of itself and each Obligor, hereby waives the benefit of any law that
would otherwise restrict or limit Lender in the exercise of its right, which is
hereby acknowledged, to appropriate at any time hereafter any such indebtedness
owing from Lender to any Obligor.

 

-62-

 

 

12.5         Additional Remedies. Lender shall have the right and power to:

 

(a)          instruct Borrowers, at their own expense, to notify any parties
obligated on any of the Collateral, including any Account Debtors, to make
payment directly to Lender of any amounts due or to become due thereunder, or
Lender may directly notify such obligors of the security interest of Lender,
and/or of the assignment to Lender of the Collateral and direct such obligors to
make payment to Lender of any amounts due or to become due with respect thereto,
and thereafter, collect any such amounts due on the Collateral directly from
such Persons obligated thereon;

 

(b)          enforce collection of any of the Collateral, including any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;

 

(c)          take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;

 

(d)          extend, renew or modify for one or more periods (whether or not
longer than the original period) any Note, any other of the Obligations, any
obligation of any nature of any other obligor with respect to any Note or any of
the Obligations;

 

(e)          grant releases, compromises or indulgences with respect to any
Note, any of the Obligations, any extension or renewal of any of the
Obligations, any security therefor, or to any other obligor with respect to any
Note or any of the Obligations;

 

(f)          transfer the whole or any part of securities which may constitute
Collateral into the name of Lender or Lender’s nominee without disclosing, if
Lender so desires, that such securities so transferred are subject to the
security interest of Lender, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that Lender or such
nominee makes any further transfer of such securities, or any portion thereof,
as to whether Lender or such nominee has the right to make such further
transfer, and shall not be liable for transferring the same;

 

(g)          vote the Collateral;

 

-63-

 

 

(h)          make an election with respect to the Collateral under Section 1111
of the Bankruptcy Code or take action under Section 364 or any other section of
the Bankruptcy Code; provided, however, that any such action of Lender as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of Borrowers hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive Lender’s rights and remedies at law, in equity or by
statute, nor release, discharge, nor be construed to release or discharge,
Borrowers, any guarantor or other Person liable to Lender for the Obligations;
and

 

(i)          at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or Lender’s rights
hereunder, under any Note or under any of the other Obligations.

 

Each Borrower hereby ratifies and confirms whatever Lender may do with respect
to the Collateral and agrees that Lender shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.

 

12.6         Attorney-in-Fact. Each Borrower hereby irrevocably makes,
constitutes and appoints Lender (and any officer of Lender or any Person
designated by Lender for that purpose) as such Borrower’s true and lawful proxy
and attorney-in-fact (and agent-in-fact) in such Borrower’s name, place and
stead, with full power of substitution, to (i) take such actions as are
permitted in this Agreement, (ii) execute such financing statements and other
documents and to do such other acts as Lender may require to perfect and
preserve Lender’s security interest in, and to enforce such interests in the
Collateral, and (iii) after the occurrence of an Event of Default, carry out any
remedy provided for in this Agreement, including endorsing such Borrower’s name
to checks, drafts, instruments and other items of payment, and proceeds of the
Collateral, executing change of address forms with the postmaster of the United
States Post Office serving the address of such Borrower, changing the address of
such Borrower to that of Lender, opening all envelopes addressed to such
Borrower and applying any payments contained therein to the Obligations. Each
Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable. Each
Borrower hereby ratifies and confirms all that such attorney-in-fact may do or
cause to be done by virtue of any provision of this Agreement.

 

12.7         No Marshaling. Lender shall not be required to marshal any present
or future collateral security (including this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order. To the extent that it lawfully may, each Borrower hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Lender’s rights under this Agreement
or under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Borrower hereby irrevocably waives the
benefits of all such laws.

 

-64-

 

 

12.8         Application of Proceeds. Lender will within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby. Lender shall further have the exclusive
right to determine how, when and what application of such payments and such
credits shall be made on the Obligations, and such determination shall be
conclusive upon Borrowers. Notwithstanding anything to the contrary contained in
this Agreement, the parties hereto hereby agree that all such payments and such
credits (other than scheduled payments of interest on Term Loan B, any mandatory
prepayments of Term Loan B as set forth in Section 2.3(d), and any permitted
prepayments of Term Loan B designated as such as set forth in Section 2.3(e))
shall first be applied to all Obligations other than Term Loan B until all of
such Obligations are paid in full, and then to Term Loan B. Any proceeds of any
disposition by Lender of all or any part of the Collateral may be first applied
by Lender to the payment of expenses incurred by Lender in connection with the
Collateral, including attorneys’ fees and legal expenses as provided for in
Section 13 hereof.

 

12.9         No Waiver. No Event of Default shall be waived by Lender except in
writing. No failure or delay on the part of Lender in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of Lender to exercise any remedy available to
Lender in any order. The remedies provided for herein are cumulative and not
exclusive of any remedies provided at law or in equity. Each Borrower agrees
that in the event that such Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with Lender, no remedy of law will provide adequate relief to Lender, and
further agrees that Lender shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

Section 13.         MISCELLANEOUS.

 

13.1         Obligations Absolute. None of the following shall affect the
Obligations of Borrowers to Lender under this Agreement or Lender’s rights with
respect to the Collateral:

 

(a)          acceptance or retention by Lender of other property or any interest
in property as security for the Obligations;

 

(b)          release by Lender of any of: any of the Borrowers or of all or any
part of the Collateral or of any party liable with respect to the Obligations;

 

(c)          release, extension, renewal, modification or substitution by Lender
of any Note, or any note evidencing any of the Obligations; or

 

(d)          failure of Lender to resort to any other security or to pursue a
Borrower or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.

 

-65-

 

 

13.2         Entire Agreement. This Agreement and the other Loan Documents (i)
are valid, binding and enforceable against Borrowers and Lender in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of Borrowers and Lender. No promises, either
expressed or implied, exist between Borrowers and Lender, unless contained
herein or therein. This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents. This Agreement and the other Loan
Documents are the result of negotiations among Lender, Borrowers and the other
parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all parties.
Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against Lender merely because of Lender’s involvement in their
preparation.

 

13.3         Amendments. No amendment, modification or waiver of, or consent
with respect to, any provision of this Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Lender, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

13.4         WAIVER OF DEFENSES. EACH BORROWER WAIVES EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH SUCH BORROWER MAY NOW
HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT.
PROVIDED LENDER ACTS IN GOOD FAITH, SUCH BORROWER RATIFIES AND CONFIRMS WHATEVER
LENDER MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO
BORROWERS.

 

13.5         FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

-66-

 

 

13.6         WAIVER OF JURY TRIAL. LENDER AND BORROWERS, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH LENDER AND BORROWERS ARE ADVERSE
PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO BORROWERS.

 

13.7         Assignability. Lender may at any time assign Lender’s rights in
this Agreement, the other Loan Documents, the Obligations, or any part thereof
and transfer Lender’s rights in any or all of the Collateral, and Lender
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, Lender may at any time sell one or more participations in the
Loans. No Borrower may sell or assign this Agreement, or any other agreement
with Lender or any portion thereof, either voluntarily or by operation of law,
without the prior written consent of Lender. This Agreement shall be binding
upon Lender and Borrowers and their respective legal representatives and
successors. All references herein to Borrower or Borrowers shall be deemed to
include any successors, whether immediate or remote. In the case of a joint
venture or partnership, the term “Borrower” and “Borrowers” shall be deemed to
include all joint venturers or partners thereof, who shall be jointly and
severally liable hereunder.

 

13.8         Confirmations. Borrowers and Lender agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.

 

13.9         Confidentiality. Lender agrees to use commercially reasonable
efforts (equivalent to the efforts Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to them by Borrowers and designated as confidential,
except that Lender may disclose such information (a) to Persons employed or
engaged by Lender in evaluating, approving, structuring or administering the
Loans; (b) to any assignee or participant or potential assignee or participant
that has agreed to comply with the covenant contained in this Section 13.9 (and
any such assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any federal or state
regulatory authority or examiner, or any insurance industry association, or as
reasonably believed by Lender to be compelled by any court decree, subpoena or
legal or administrative order or process; (d) as, on the advice of Lender’s
counsel, is required by law; (e) in connection with the exercise of any right or
remedy under the Loan Documents or in connection with any litigation to which
Lender is a party; (f) to any nationally recognized rating agency that requires
access to information about Lender’s investment portfolio in connection with
ratings issued with respect to Lender; (g) to any Affiliate of Lender who may
provide Bank Products to Borrower or any Subsidiary, or (h) that ceases to be
confidential through no fault of Lender.

 

-67-

 

 

13.10         Binding Effect. This Agreement shall become effective upon
execution by Borrowers and Lender. If this Agreement is not dated or contains
any blanks when executed by Borrowers, Lender is hereby authorized, without
notice to Borrowers, to date this Agreement as of the date when it was executed
by Borrowers, and to complete any such blanks according to the terms upon which
this Agreement is executed.

 

13.11         Governing Law. This Agreement, the Loan Documents and any Note
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Illinois (but giving
effect to federal laws applicable to national banks) applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.

 

13.12         Enforceability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

13.13         Survival of Borrowers’ Representations. All covenants, agreements,
representations and warranties made by Borrowers herein shall, notwithstanding
any investigation by Lender, be deemed material and relied upon by Lender and
shall survive the making and execution of this Agreement and the Loan Documents
and the issuance of any Note, and shall be deemed to be continuing
representations and warranties until such time as Borrowers have fulfilled all
of its Obligations to Lender, and Lender has been indefeasibly paid in full in
cash. Lender, in extending financial accommodations to Borrowers, is expressly
acting and relying on the aforesaid representations and warranties.

 

13.14         Extensions of Lender’s Commitment. This Agreement shall secure and
govern the terms of (i) any extensions or renewals of Lender’s commitment
hereunder, and (ii) any replacement note executed by Borrowers and accepted by
Lender in its sole and absolute discretion in substitution for any Note.

 

13.15         Time of Essence. Time is of the essence in making payments of all
amounts due Lender under this Agreement and in the performance and observance by
Borrowers of each covenant, agreement, provision and term of this Agreement.

 

-68-

 

 

13.16         Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by Lender shall be deemed to be
originals thereof.

 

13.17         Notices. Except as otherwise provided herein, each Borrower waives
all notices and demands in connection with the enforcement of Lender’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

 



If to Borrowers:BG Staffing, Inc.

BG Staffing, LLC

BG Personnel Services, LP

BG Personnel, LP

B G Staff Services Inc.

5000 Legacy Drive, Suite 350

Plano, Texas 75024

Attention: L. Allen Baker, Jr.

 

with a copy to:Norton Rose Fulbright

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: Brett H. Todd, Esq.

 

If to Lender:Fifth Third Bank

222 South Riverside Plaza, 29th Floor

Chicago, Illinois 60606

Attention: Ingrid H. Deroubaix

 

and

 

Fifth Third Mezzanine Finance

222 South Riverside Plaza, 30th Floor

Chicago, Illinois 60606

Attention: Clayton A. Bruce

 

with a copy to:Dykema Gossett PLLC

10 South Wacker Drive, Suite 2300

Chicago, Illinois 60606

Attention: Diana Y. Tsai, Esq.    



and

 

-69-

 

 

Vorys, Sater, Seymour and Pease LLP

301 East Fourth Street, Suite 3500

Great American Tower

Cincinnati, Ohio 45202

Attention: Hani R. Kallas, Esq.

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on Borrowers in any
case shall entitle Borrowers to any other or further notice or demand in similar
or other circumstances.

 

13.18         Release of Claims Against Lender. In consideration of Lender
making the Loans, Borrowers and all other Obligors do each hereby release and
discharge Lender of and from any and all claims, harm, injury, and damage of any
and every kind, known or unknown, legal or equitable, which any Obligor may have
against Lender from the date of their respective first contact with Lender until
the date of this Loan Agreement, including any claim arising from any reports
(environmental reports, surveys, appraisals, etc.) prepared by any parties hired
or recommended by Lender. Borrowers and all other Obligors confirm to Lender
that they have reviewed the effect of this release with competent legal counsel
of their choice, or have been afforded the opportunity to do so, prior to
execution of this Agreement and the Loan Documents and do each acknowledge and
agree that Lender is relying upon this release in extending the Loans to
Borrowers.

 

13.19         Costs, Fees and Expenses. Borrowers shall pay or reimburse Lender
for all reasonable costs, fees and expenses incurred by Lender or for which
Lender becomes obligated in connection with the negotiation, preparation,
consummation, collection of the Obligations or enforcement of this Agreement,
the other Loan Documents and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith (including any
amendment, supplement or waiver to any Loan Document), or during any workout,
restructuring or negotiations in respect thereof, including reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to Lender,
which shall also include attorneys’ fees and time charges of attorneys who may
be employees of Lender or any Affiliate of Lender, plus costs and expenses of
such attorneys or of Lender; search fees, costs and expenses; and all taxes
payable in connection with this Agreement or the other Loan Documents, whether
or not the transaction contemplated hereby shall be consummated. In furtherance
of the foregoing, Borrowers shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Agreement, any Note and the other Loan Documents
to be delivered hereunder, and agrees to save and hold Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such costs and expenses. That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by
Borrowers to Lender pursuant to this Agreement or the other Loan Documents which
are not paid on or prior to the date hereof shall be payable by Borrowers to
Lender on demand. If at any time or times hereafter Lender: (a) employs counsel
for advice or other representation (i) with respect to this Agreement or the
other Loan Documents, (ii) to represent Lender in any litigation, contest,
dispute, suit or proceeding or to commence, defend, or intervene or to take any
other action in or with respect to any litigation, contest, dispute, suit, or
proceeding (whether instituted by Lender, Borrowers, or any other Person) in any
way or respect relating to this Agreement, the other Loan Documents or
Borrowers’ business or affairs, or (iii) to enforce any rights of Lender against
Borrowers or any other Person that may be obligated to Lender by virtue of this
Agreement or the other Loan Documents; (b) takes any action to protect, collect,
sell, liquidate, or otherwise dispose of any of the Collateral; and/or
(c) attempts to or enforces any of Lender’s rights or remedies under the
Agreement or the other Loan Documents, the costs and expenses incurred by Lender
in any manner or way with respect to the foregoing, shall be part of the
Obligations, payable by Borrowers to Lender on demand.

 

-70-

 

 

13.20         Indemnification. Borrowers agree to defend (with counsel
satisfactory to Lender), protect, indemnify, exonerate and hold harmless each
Indemnified Party from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
distributions of any kind or nature (including the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, reasonable attorneys’ fees and time charges of
attorneys who may be employees of any Indemnified Party), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including securities laws, Environmental Laws, commercial laws
and regulations, under common law or in equity, or based on contract or
otherwise) in any manner relating to or arising out of this Agreement or any of
the Loan Documents, or any act, event or transaction related or attendant
thereto, the preparation, execution and delivery of this Agreement and the Loan
Documents, including the making or issuance and management of the Loans, the use
or intended use of the proceeds of the Loans, the enforcement of Lender’s rights
and remedies under this Agreement, the Loan Documents, any Note, any other
instruments and documents delivered hereunder, or under any other agreement
between Borrowers and Lender; provided, however, that Borrowers shall not have
any obligations hereunder to any Indemnified Party with respect to matters
determined by a court of competent jurisdiction by final and nonappealable
judgment to have been caused by or resulting from the willful misconduct or
gross negligence of such Indemnified Party. To the extent that the undertaking
to indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrowers shall satisfy such undertaking to
the maximum extent permitted by applicable law. Any liability, obligation, loss,
damage, penalty, cost or expense covered by this indemnity shall be paid to each
Indemnified Party on demand, and failing prompt payment, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by Borrowers, shall be added to the Obligations of Borrowers and be
secured by the Collateral. The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.

 

-71-

 

 

13.21         Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Obligor or the transfer to Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender,
the Obligations shall automatically be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

 

13.22         Customer Identification - USA Patriot Act Notice. Lender hereby
notifies Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
Lender’s policies and practices, Lender is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrowers and such other
information that will allow Lender to identify Borrowers in accordance with the
Act.

 

13.23         Joint and Several Liability.

 

(a)          Notwithstanding anything to the contrary contained herein, all
Obligations of each Borrower hereunder shall be joint and several obligations of
Borrowers.

 

(b)          Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the Obligations of Borrowers
and the liens and security interests granted by Borrowers to secure the
Obligations, not constitute a “Fraudulent Conveyance” (as defined below).
Consequently, Lender and Borrowers agree that if the Obligations of a Borrower,
or any liens or security interests granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the Obligations of such Borrower and the liens and
security interests securing such Obligations shall be valid and enforceable only
to the maximum extent that would not cause such Obligations or such lien or
security interest to constitute a Fraudulent Conveyance, and the Obligations of
such Borrower and this Agreement shall automatically be deemed to have been
amended accordingly. For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance under the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

(c)          Each Borrower assumes responsibility for keeping itself informed of
the financial condition of the each other Borrower, and any and all endorsers
and/or guarantors of any instrument or document evidencing all or any part of
such other Borrowers’ Obligations and of all other circumstances bearing upon
the risk of nonpayment by such other Borrowers of their Obligations and each
Borrower agrees that Lender shall not have any duty to advise such Borrower of
information known to Lender regarding such condition or any such circumstances
or to undertake any investigation not a part of its regular business routine. If
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Borrower, Lender shall not be under any
obligation to update any such information or to provide any such information to
such Borrower on any subsequent occasion.

 

-72-

 

 

(d)          Lender is hereby authorized, without notice or demand and without
affecting the liability of a Borrower hereunder, to, at any time and from time
to time, (i) renew, extend, accelerate or otherwise change the time for payment
of, or other terms relating to a Borrower’s Obligations or otherwise modify,
amend or change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by a Borrower and delivered to Lender;
(ii) accept partial payments on a Borrower’s Obligations; (iii) take and hold
security or collateral for the payment of a Borrower’s Obligations hereunder or
for the payment of any guaranties of a Borrower’s Obligations or other
liabilities of a Borrower and exchange, enforce, waive and release any such
security or collateral; (iv) apply such security or collateral and direct the
order or manner of sale thereof as Lender, in its sole discretion, may
determine; and (v) settle, release, compromise, collect or otherwise liquidate a
Borrower’s Obligations and any security or collateral therefor in any manner,
without affecting or impairing the obligations of the other Borrowers. Lender
shall have the exclusive right to determine the time and manner of application
of any payments or credits, whether received from a Borrower or any other
source, and such determination shall be binding on such Borrower. All such
payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of a Borrower’s Obligations as Lender shall determine in its sole
discretion without affecting the validity or enforceability of the Obligations
of the other Borrowers.

 

(e)          Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of (i) the
absence of any attempt to collect a Borrower’s Obligations from any Borrower or
any guarantor or other action to enforce the same; (ii) the waiver or consent by
Lender with respect to any provision of any instrument evidencing Borrowers’
Obligations, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Lender; (iii) failure by
Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for Borrowers’ Obligations;
(iv) the institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Lender’s election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Lender’s claim(s) for repayment of any of Borrowers’ Obligations; or (vii) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.

 

(f)          No payment made by or for the account of a Borrower including,
without limitations, (i) a payment made by such Borrower on behalf of another
Borrower’s Obligations or (ii) a payment made by any other person under any
guaranty, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property and such Borrower shall not exercise any right or remedy against such
other Borrower or any property of such other Borrower by reason of any
performance of such Borrower of its joint and several obligations hereunder.

 

-73-

 

 

13.24         Cross-Guaranty.

 

(a)          Each Borrower acknowledges and agrees that they are providing a
cross-guaranty of the obligations of each other Borrower under this Agreement
and as such, each Borrower may be sometimes referred to as a “Cross-Guarantor”
and collectively, as the “Cross-Guarantors.” Without limiting the generality of
the foregoing, and unless and until all Obligations have been paid and satisfied
in full, and Lender has released, transferred or disposed of all of its rights,
title and interest in any Collateral or security, each Cross-Guarantor agrees
that such Cross-Guarantor shall have (i) no right of subrogation against any
other Borrower, any other Cross-Guarantor or any Guarantor, (ii) no right of
subrogation against any Collateral or security provided for in the Loan
Documents and (iii) no right of contribution against any other Borrower,
Cross-Guarantor or Guarantor. To the extent the waiver of such Cross-Guarantor’s
rights of subrogation, reimbursement and contribution as set forth herein is
found by a court of competent jurisdiction to be void or voidable for any
reason, such Cross-Guarantor’s rights of subrogation and reimbursement against
any other Borrower and such Cross-Guarantor’s rights of subrogation against any
Collateral or security, shall be junior and subordinate to any rights Lender may
have against any other Borrower, other Cross-Guarantor or any Guarantor and to
all rights, title and interest Lender may have in such Collateral or security,
and such Cross-Guarantor’s rights of contribution against the other Borrowers,
Cross-Guarantors and any Guarantors shall be junior and subordinate to any
rights Lender may have against the other Borrowers, Cross-Guarantors or
Guarantors.

 

(b)          Lender may use, sell or dispose of any item of Collateral or
security as they exercise rights granted in the Loan Documents without regard to
such Cross-Guarantor’s subrogation and contribution rights, and upon disposition
or sale, of any item, any and all rights of such Cross-Guarantors relating to
such item shall terminate.

 

(c)          Each Cross-Guarantor waives all rights and defenses that such
Cross-Guarantor may have because another Borrower’s, another Cross-Guarantor’s
or any Guarantor’s debt is secured by Collateral. This means, among other
things:

 

(i)          Lender may collect from each Cross-Guarantor without first
foreclosing on any personal property Collateral pledged by any other Borrower,
Cross-Guarantor or other Guarantor.

 

(ii)         If Lender forecloses on any Collateral pledged by any Borrower, any
Cross-Guarantor or any other Guarantor: (A) the amount of the debt may be
reduced only by the price for which that Collateral is sold at the foreclosure
sale, even if the Collateral is worth more than the sale price, and (B) Lender
may collect from each Cross-Guarantor even if Lender, by foreclosing on the
Collateral, have destroyed any right such Cross-Guarantor may have to collect
from the other Borrower.

 

-74-

 

 

This is an unconditional and irrevocable waiver of any rights and defenses
Cross-Guarantors may have because another Borrower’s, another Cross-Guarantor’s
or another Guarantor’s debt is secured by the Collateral.

 

(d)          Each Cross-Guarantor waives all rights and defenses arising out of
an election of remedies by Lender, even though that election of remedies, such
as a nonjudicial foreclosure with respect to security for the Loans, has
destroyed such Cross-Guarantor’s rights of subrogation and reimbursement against
another Borrower, another Cross-Guarantor or any Guarantor by operation of
applicable law or otherwise.

 

(e)          No Cross-Guarantor’s liability hereunder shall be limited or
affected in any way by any impairment or any diminution or loss of value of any
security or Collateral for the Loans, Lender’s failure to perfect a security
interest in such security or Collateral or any disability or other defense of
any other Borrower, any other Cross-Guarantor or any other Guarantor.

 

(f)          Each Cross-Guarantor agrees that Lender may enforce this Agreement
and the other Loan Documents against such Cross-Guarantor without the necessity
of resorting to or exhausting any security or Collateral (including, without
limitation, pursuant to a judicial or nonjudicial foreclosure) and without the
necessity of proceeding against any other Borrower, any other Cross-Guarantor or
any of the Guarantors. Each Cross-Guarantor hereby waives any right to require
Lender (i) to proceed against any other Borrower, any other Cross-Guarantor or
any Guarantor, (ii) to foreclose any lien on any real or personal property,
(iii) to exercise any right or remedy under the Loan Documents, or (iv) to
pursue any other remedy or to enforce any other right.

 

(g)          Each Cross-Guarantor agrees that nothing contained herein shall
prevent Lender from suing on any Note or from exercising any rights available to
them thereunder or under any of the Loan Documents and that the exercise of any
of the aforesaid rights shall not constitute a legal or equitable discharge of
such Cross-Guarantor. Each Cross-Guarantor understands that the exercise by the
Lender of certain rights and remedies contained in the Loan Documents (such as a
nonjudicial foreclosure) may affect or eliminate such Cross-Guarantor’s right of
subrogation against another Borrower, another Cross-Guarantor or any Guarantor
and that such Cross-Guarantor may therefore incur a partially or totally
nonreimbursable liability hereunder. Nevertheless, each Cross-Guarantor
authorizes and empowers Lender to exercise, in their sole discretion, any rights
and remedies, or any combination thereof, which may then be available to Lender,
since it is the intent and purpose of each Cross-Guarantor that the obligations
hereunder shall be absolute, independent and unconditional under any and all
circumstances. Each Cross-Guarantor expressly waives any defense (which defense,
if such Cross-Guarantor had not given this waiver, it might otherwise have) to a
judgment against such Cross-Guarantor by reason of a nonjudicial foreclosure
sale. Notwithstanding any foreclosure of the Lien of any Loan Document with
respect to any or all of the real or personal property secured thereby, whether
by the exercise of the power of sale contained therein, by an action for
judicial foreclosure or by an acceptance of a deed in lieu of foreclosure, each
Cross-Guarantor shall remain bound under the cross-guaranty contained in this
Section 13.24.

 

-75-

 

 

(h)          No provision of this Agreement shall be construed as limiting the
generality for any of the covenants and waivers set forth in this Section 13.24.

 

13.25         Appointment of BG Staffing, Inc.. Each Borrower hereby appoints BG
Staffing, Inc. to act as its agent for all purposes of this Agreement and the
other Loan Documents and agrees that (a) BG Staffing, Inc. may execute such
documents for itself and on behalf of such other Borrower as BG Staffing, Inc.
deems appropriate in its sole discretion and each Borrower shall be obligated by
all of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by Lender to BG Staffing, Inc. shall be deemed delivered
to each Borrower, and (c) Lender may accept, and be permitted to rely on, any
document, instrument or agreement executed by BG Staffing, Inc. on behalf of
itself and each other Borrower.

 

13.26         Lender References. All references to “Fifth Third Bank, an Ohio
banking corporation”, “Fifth Third Bank, an Ohio banking corporation through its
Mezzanine Finance Group”, “Fifth Third Bank”, and “Fifth Third Bank (through its
Mezzanine Finance Group)” in this Agreement and all other Loan Documents shall
mean the one and same bank and legal entity, namely Fifth Third Bank, an Ohio
banking corporation.

 

13.27         Amendment and Restatement. This Agreement amends and restates in
its entirety the Existing Loan Agreement, and, upon effectiveness of this
Agreement, the terms and provisions of the Existing Loan Agreement shall,
subject to this Section 13.27, be superseded hereby.  All references to the
“Loan Agreement” contained in any of the Loan Documents executed in connection
with the Existing Loan Agreement shall be deemed to refer to this Agreement. 
Notwithstanding the amendment and restatement of the Existing Loan Agreement by
this Agreement, the “Obligations” (as defined under the Existing Loan Agreement)
outstanding under the Existing Loan Agreement as of this date shall remain
outstanding and constitute continuing Obligations hereunder.  Such outstanding
Obligations and the liens securing payment thereof shall in all respects be
continuing, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of such Obligations.  In furtherance of
and without limiting the foregoing, from and after the date hereof and except as
expressly specified herein, the terms, conditions, and covenants governing the
Obligations outstanding under the Existing Loan Agreement shall be solely as set
forth in this Agreement, which shall supersede the Existing Loan Agreement in
its entirety. In addition to the foregoing, nothing herein shall be construed as
having the effect of terminating or releasing the liens and security interests
granted pursuant to the Existing Loan Agreement. Instead, it is the express
intention of Borrowers to reaffirm such grants as valid and enforceable security
interests and liens which originally attached to the Collateral pursuant to the
Existing Security Agreement and are continuing in favor of Lender under this
Agreement. Neither the execution and delivery of this Agreement nor any of the
terms hereof shall be deemed to adversely affect any of the liens and security
interests in favor of Lender under the Existing Loan Agreement, as amended and
restated hereby.

 

-76-

 

 

13.28         Colorado Limited Partnerships.

 

(a)          Each Borrower hereby represents and warrants to Lender that BG
Personnel Services, LP, a Colorado limited partnership, does not conduct any
business nor own any assets. Borrowers hereby covenant and agree that within
sixty (60) days after the date hereof, they shall (i) cause BG Personnel
Services, LP, a Colorado limited partnership, to be dissolved which shall
include filing a Statement of Dissolution with the Secretary of State of
Colorado, (ii) provide evidence of such dissolution and such filed Statement of
Dissolution to Lender, and (iii) if necessary, cause BG Personnel Services to
qualify to do business as a foreign entity in Colorado which shall include
filing a Statement of Foreign Entity Authority with the Secretary of State of
Colorado.

 

(b)          Each Borrower hereby represents and warrants to Lender that BG
Personnel, LP, a Colorado limited partnership, does not conduct any business nor
own any assets. Borrowers hereby covenant and agree that within sixty (60) days
after the date hereof, they shall (i) cause BG Personnel, LP, a Colorado limited
partnership, to be dissolved which shall include filing a Statement of
Dissolution with the Secretary of State of Colorado, (ii) provide evidence of
such dissolution and such filed Statement of Dissolution to Lender, and (iii) if
necessary, cause BG Personnel to qualify to do business as a foreign entity in
Colorado which shall include filing a Statement of Foreign Entity Authority with
the Secretary of State of Colorado.

 

[Remainder of page intentionally left blank; signature pages follow]

 

-77-

 

 

IN WITNESS WHEREOF, Borrowers and Lender have executed this Amended and Restated
Loan and Security Agreement as of the date first above written.

 

  BORROWERS:       BG STAFFING, INC., a Delaware
corporation, f/k/a LTN Staffing, LLC, a
Delaware limited liability company       By: /s/ L. Allen Baker, Jr.   Name: L.
Allen Baker, Jr.   Title:   President and Chief Executive Officer

 

  BG STAFFING, LLC, a Delaware limited
liability company         By: BG Staffing, Inc., a Delaware
corporation, f/k/a LTN Staffing, LLC, a
Delaware limited liability company   Its: Sole Member           By: /s/ L. Allen
Baker, Jr.     Name: L. Allen Baker, Jr.     Title:   President and Chief
Executive Officer

 

 

 

 

  BG PERSONNEL SERVICES, LP, a Texas
limited partnership         By: BG Staffing, LLC, a Delaware limited
liability company   Its: General Partner           By: BG Staffing, Inc., a
Delaware
corporation, f/k/a LTN Staffing,
LLC, a Delaware limited
liability company     Its: Sole Member               By: /s/ L. Allen Baker, Jr.
      Name: L. Allen Baker, Jr.       Title: President and Chief Executive
Officer

 

  BG PERSONNEL, LP, a Texas limited
partnership         By: BG Staffing, LLC, a Delaware limited liability company,
  Its: General Partner               By: BG Staffing, Inc., a Delaware
corporation, f/k/a LTN Staffing,
LLC, a Delaware limited
liability company     Its: Sole Member                 By: /s/ L. Allen Baker,
Jr.       Name: L. Allen Baker, Jr.       Title: President and Chief Executive
Officer

 

 

 

 

  B G STAFF SERVICES INC., a Texas
corporation       By: /s/ L. Allen Baker, Jr.   Name:  L. Allen Baker, Jr.  
Title:    President and Chief Executive Officer

 

 

 

 

  LENDER:         FIFTH THIRD BANK, an Ohio banking
corporation, successor by merger with Fifth
Third Bank, a Michigan banking corporation         By: /s/ David. L. Mistic  
Name: David L. Mistic   Title: Vice President         By: /s/ Clayton A. Bruce  
Name: Clayton A. Bruce   Title: Vice President

 

 

 

 

EXHIBIT A

 

CERTAIN DEFINITIONS PERTAINING TO THE COMPOUNDING DEFERRED FEE

 

1.          General Definitions.

 

“CDF Rate” means 1.5% per annum (calculated on the basis of a year of 360 days
and the actual number of days elapsed); provided that, at any time during which
Term Loan B bears interest at the Default Rate, then the foregoing percentage
shall automatically be increased by 2% per annum.

 

“Compounding Deferred Fee” means, as of any date of determination (the
“Applicable Date”), the outstanding sum of the following three components (all
as determined by Lender in accordance with this Agreement):

 

(a)          (i)           if the Applicable Date occurs on or after the Closing
Date but prior to the First Annual Determination Date, an amount equal to zero
Dollars solely for purposes of this clause (a);

 

(ii)         if the Applicable Date occurs on or after the First Annual
Determination Date but prior to the Second Annual Determination Date, an amount
equal to the First End of Year Balance;

 

(iii)        if the Applicable Date occurs on or after the Second Annual
Determination Date but prior to the Third Annual Determination Date, an amount
equal to the Second End of Year Balance; or

 

(iv)        if the Applicable Date occurs on or after the Third Annual
Determination Date but prior to the Fourth Annual Determination Date, an amount
equal to the Third End of Year Balance; plus

 

(b)          if the Applicable Date occurs on an Interim Determination Date, the
Interim Accrued CDF Amount determined in accordance with this Agreement as of
such Interim Determination Date; and plus

 

(c)           if the Applicable Date occurs on an Interim Determination Date
that is after the First Annual Determination Date, the Interim Compounded CDF
Amount determined in accordance with this Agreement as of such Interim
Determination Date.

 

“Compounding Rate” means 11.00% per annum (calculated on the basis of a year of
360 days and the actual number of days elapsed); provided that, at any time
during which this Agreement bears interest at the Default Rate, then the
foregoing percentage shall automatically be increased by 2% per annum.

 

 

 

 

2.          Annual Determination Definitions.

 

“Annual Determination Date” means each of, and collectively, the First Annual
Determination Date, the Second Annual Determination Date, the Third Annual
Determination Date and the Fourth Annual Determination Date. As used herein:

 

(a)          the “First Annual Determination Date” is the date that is one day
prior to the one year anniversary of the Closing Date;

 

(b)          the “Second Annual Determination Date” is the date that is one day
prior to the second year anniversary of the Closing Date;

 

(c)          the “Third Annual Determination Date” is the date that is one day
prior to the third year anniversary of the Closing Date; and

 

(d)          the “Fourth Annual Determination Date” is the date that is one day
prior to the fourth year anniversary of the Closing Date;

 

“Annual Period” means, as applicable:

 

(a)          with respect to the First Annual Determination Date, the period
commencing on the Closing Date through, and including, the First Annual
Determination Date;

 

(b)          with respect to the Second Annual Determination Date, the period
commencing on the day immediately succeeding the First Annual Determination Date
through, and including, the Second Annual Determination Date;

 

(c)          with respect to the Third Annual Determination Date, the period
commencing on the day immediately succeeding the Second Annual Determination
Date through, and including, the Third Annual Determination Date; and

 

(d)          with respect to the Fourth Annual Determination Date, the period
commencing on the day immediately succeeding the Third Annual Determination Date
through, and including, the Fourth Annual Determination Date;

 

“Accrued CDF Amount” means, as of the applicable Annual Determination Date for
the Annual Period then ended, the product of: (a) the average daily outstanding
balance of Term Loan B during such Annual Period, multiplied by (b) the CDF
Rate. The Accrued CDF Amount shall be calculated in accordance with Column F of
the CDF Exhibit, and if there is any conflict, ambiguity, or inconsistency, in
Lender’s judgment, between the terms of this Agreement and the CDF Exhibit, then
the terms of the CDF Exhibit will control.

 

 

 

 

“Compounded CDF Amount” means, as of the applicable Annual Determination Date
for the number of days actually elapsed in the Annual Period then ended, the
product of:

 

(a)         (i) if such Annual Determination Date is the Second Annual
Determination Date, an amount equal to the First End of Year Balance; (ii) if
such Annual Determination Date is the Third Annual Determination Date, an amount
equal to the Second End of Year Balance; and (iii) if such Annual Determination
Date is the Fourth Annual Determination Date, an amount equal to the Third End
of Year Balance;

 

multiplied by

 

(b)         the Compounding Rate.

 

The Compounded CDF Amount shall be calculated in accordance with Column G of the
CDF Exhibit, and if there is any conflict, ambiguity, or inconsistency, in
Lender’s judgment, between the terms of this Agreement and the CDF Exhibit, then
the terms of the CDF Exhibit will control.

 

3.          End of Year Balance Definitions.

 

“First End of Year Balance” means the Accrued CDF Amount for the Annual Period
ending on the First Annual Determination Date.

 

“Second End of Year Balance” means the sum of: (a) the First End of Year
Balance, plus (b) the Accrued CDF Amount for the Annual Period ending on the
Second Annual Determination Date, plus (c) the Compounded CDF Amount for the
Annual Period ending on the Second Annual Determination Date.

 

“Third End of Year Balance” means the sum of: (a) the Second End of Year
Balance, plus (b) the Accrued CDF Amount for the Annual Period ending on the
Third Annual Determination Date, plus (c) the Compounded CDF Amount for the
Annual Period ending on the Third Annual Determination Date.

 

“Fourth End of Year Balance” means the sum of: (a) the Third End of Year
Balance, plus (b) the Accrued CDF Amount for the Annual Period ending on the
Fourth Annual Determination Date, plus (c) the Compounded CDF Amount for the
Annual Period ending on the Fourth Annual Determination Date.

 

4.          Interim Determination Definitions.

 

“Interim Determination Date” means the date on which Term Loan B is paid in
full, if such date occurs on a day other than an Annual Determination Date.

 

“Interim Period” means, with respect to any Interim Determination Date, the
period commencing on the day immediately succeeding the Annual Determination
Date most recently occurred through, and including, such Interim Determination
Date.

 

 

 

 

“Interim Accrued CDF Amount” means, as of the applicable Interim Determination
Date for the number of days actually elapsed in the Interim Period then ended,
the product of: (a) the average daily outstanding balance of Term Loan B during
such Interim Period (provided, that if an optional partial prepayment is being
made, then only the amount being prepaid), multiplied by (b) the CDF Rate.

 

“Interim Compounded CDF Amount” means, as of the applicable Interim
Determination Date for the number of days actually elapsed in the Interim Period
then ended, the product of:

 

(a)          (i)         if such Interim Determination Date occurs after the
First Annual Determination Date but prior to the Second Annual Determination
Date, an amount equal to the First End of Year Balance;

 

(ii)       if such Interim Determination Date occurs after the Second Annual
Determination Date but prior to the Third Annual Determination Date, an amount
equal to the Second End of Year Balance;

 

(iii)       if such Interim Determination Date occurs after the Third Annual
Determination Date but prior to the Fourth Annual Determination Date, an amount
equal to the Third End of Year Balance;

 

multiplied by

 

(b)        the Compounding Rate.

 

 

 

 

EXHIBIT B

 

EXAMPLE OF COMPOUNDING DEFERRED FEE

 



BG Staffing, Inc.                                Assumed Funding Date    
12/31/2013                          Assumed Payoff Date     12/31/2017      
                   Note Amount     $     8,000,000                          CDF
Fee     1.50%            CDF Rate Factor         0.004167% Compounding Rate    
11.00%            Effective Daily Rate         0.030556%    Starting Date 
Ending Date        Balance    Accrued Portion of Fee    Compounded Portion of
Fee    EOY Balance  Year 1  12/31/2013  12/30/2014   365   $8,000,000.00  
$121,666.67                                             YEAR 1 TOTAL    
12/30/2014            $121,666.67   $-   $121,666.67                         
         Year 2  12/31/2014  12/30/2015   365   $8,000,000.00   $121,666.67  
                                          YEAR 2 TOTAL     12/30/2015           
$121,666.67   $13,569.21   $256,902.55                                   Year 3 
12/31/2015  12/30/2016   366   $8,000,000.00   $122,000.00                    
                        YEAR 3 TOTAL     12/30/2016            $122,000.00  
$28,730.27   $407,632.81                                   Year 4  12/31/2016 
12/30/2017   365   $8,000,000.00   $121,666.67                              
              YEAR 4 TOTAL     12/30/2017            $121,666.67   $45,462.38  
$574,761.86                                                      $487,000.00  
$87,761.86   $574,761.86                               $574,761.86 



 

 

 

 

 



SCHEDULE 7.7

 

Intellectual Property

 

 

Owner

 

 



Trademark

 

Registration

No.

 

Serial No.

 

Filing Date

Registration

Date

BG Personnel Services, LP

BG PERSONNEL SERVICES

 

2189451 75351490 9/4/1997 9/15/1998

BG Staffing, Inc.

 

INSTAFF 3930355 76703842 7/20/2010 3/15/2011

BG Staffing, Inc.

 

TRIANCE 3934652 76701303 1/21/2010 3/22/2011

BG Staffing, Inc.

 

TRIANCE & 

Design

 

[image_001.jpg]

 

 

 

4038738 76703844 7/20/2010 10/11/2011

 

 

 

SCHEDULE 7.9

 

Litigation

 

None


 

 

 

 

SCHEDULE 7.23

 

Place of Business

 

  5000 Legacy Drive Suite 350 Plano, TX 75024  

 

 

 

 



SCHEDULE 7.27

 

Members of the Board of Directors

 

Douglas E. Hailey

Richard L. Baum, Jr.

L. Allen Baker, Jr.



 

 


SCHEDULE 9.1

 

Debt

 

None

 

 

 

 

 

 



SCHEDULE 9.2

 

Permitted Liens

 

None

 

 

 

 

 

SCHEDULE 9.3

 

Investments

 

None

 

 

 

 



 

 

